Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

 

By and Among

 

VICIS CAPITAL MASTER FUND,

 

 

DEER VALLEY CORPORATION

 

 

and

 

 

PEERLESS SYSTEMS CORPORATION

 

 

dated as of

 

 

SEPTEMBER 3, 2014

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

5

   

ARTICLE II PURCHASE AND SALE

11

   

Section 2.01 Purchase and Sale.

11

   

Section 2.02 Purchase Price.

11

   

Section 2.03 Transactions to be Effected at the Closing.

11

   

Section 2.04 Closing.

12

   

ARTICLE III REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

13

   

Section 3.01 Organization and Authority of the company Group.

13

   

Section 3.02 Capitalization.

13

   

Section 3.03 Legal Proceedings; Governmental Orders.

14

   

Section 3.04 No Conflicts; Consents.

14

   

Section 3.05 Subsidiaries.

15

   

Section 3.06 Financial Statements.

15

   

Section 3.07 Undisclosed Liabilities.

16

   

Section 3.08 Absence of Certain Changes, Events and Conditions.

16

   

Section 3.09 Material Contracts.

18

   

Section 3.10 Title to Assets; Real Property.

19

   

Section 3.11 Condition [And Sufficiency] of Assets.

20

   

Section 3.12 Intellectual Property.

21

   

Section 3.13 [Inventory.

22

   

Section 3.14 [Accounts Receivable.

23

   

Section 3.15 [Customers and Suppliers.

23

   

Section 3.16 Insurance.

24

   

Section 3.17 Legal Proceedings; Governmental Orders.

24

   

Section 3.18 Compliance With Laws; Permits.

24

   

Section 3.19 Environmental Matters.

25

   

Section 3.20 Employee Benefit Matters.

26

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.21 Employment Matters.

29

   

Section 3.22 Taxes.

31

   

Section 3.23 Books and Records.

33

   

Section 3.24 Brokers.

33

   

Section 3.25 SEC Documents.

33

   

Section 3.26 Full Disclosure.

33

   

ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING SELLER

34

   

Section 4.01 Organization and Authority of Seller.

34

   

Section 4.02 No Conflicts; Consents.

34

   

Section 4.03 Ownership of Shares.

35

   

Section 3.17 Legal Proceedings; Governmental Orders.

35

   

Section 4.04 Brokers.

36

   

Section 4.05 [Full Disclosure.

36

   

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

36

   

Section 5.01 Organization and Authority of Buyer.

36

   

Section 5.02 No Conflicts; Consents.

37

   

Section 5.03 Brokers.

37

   

Section 5.04 Sufficiency of Funds.

37

   

Section 5.05 Legal Proceedings.

37

   

ARTICLE VI COVENANTS

39

   

Section 6.01 Conduct of Business Prior to the Closing.

39

   

Section 6.02 Access to Information.

40

   

Section 6.03 No Solicitation of Other Bids.

40

   

Section 6.04 Notice of Certain Events.

41

   

Section 6.05 Resignations.

42

   

Section 6.06 Governmental Approvals and Consents

42

   

Section 6.07 Closing Conditions

43

   

Section 6.08 Public Announcements.

43

   

Section 6.09 Further Assurances.

44

   

ARTICLE VII TAX MATTERS

44

 

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE VIII CONDITIONS TO CLOSING

44

   

Section 8.01 Conditions to Obligations of All Parties.

44

   

Section 8.02 Conditions to Obligations of Buyer.

45

   

Section 8.03 Conditions to Obligations of Seller.

47

   

Section 8.04 Conditions to Obligations of the Company.

49

   

ARTICLE IX INDEMNIFICATION

50

   

Section 9.01 Survival.

50

   

Section 9.02 Indemnification By Seller.

50

   

Section 9.02 Indemnification By Seller.

51

   

Section 9.03 Indemnification By Buyer.

51

   

Section 9.04 Certain Limitations.

51

   

Section 9.05 Indemnification Procedures.

51

   

Section 9.06 Payments.

52

   

Section 9.07 Tax Treatment of Indemnification Payments.

55

   

Section 9.08 Effect of Investigation.

55

   

Section 9.09 Exclusive Remedies.

55

   

ARTICLE X TERMINATION

56

   

Section 10.01 Termination.

56

   

Section 10.02 Effect of Termination.

56

   

ARTICLE XI MISCELLANEOUS

57

   

Section 11.01 Expenses.

57

   

Section 11.02 Notices.

57

   

Section 11.03 Interpretation.

58

   

Section 11.04 Headings.

58

   

Section 11.05 Severability.

58

   

Section 11.06 Entire Agreement.

59

   

Section 11.07 Successors and Assigns.

59

   

Section 10.08 No Third-party Beneficiaries.

59

   

Section 11.09 Amendment and Modification; Waiver.

59

   

Section 11.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

59

 

 
3

--------------------------------------------------------------------------------

 

 

Section 11.11 Specific Performance.

60

   

Section 11.12 Counterparts.

61

 

Exhibits

 

Exhibit A:     Employment Agreement Form

 

 
4

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”), dated as of September 3, 2014,
is entered into by and among Vicis Capital Master Fund, a sub-trust of Vicis
Capital Master Series Trust, a unit trust organized and existing under the laws
of the Cayman Islands (“Seller”), Deer Valley Corporation (the “Company”), a
Florida corporation, and Peerless Systems Corporation, a Delaware corporation
(“Buyer”).

RECITALS

WHEREAS, Seller owns 12,310,458 shares (the “Shares”) of the Company’s common
stock, par value $.001 per share (the “Common Stock”), representing 79.93% of
its issued and outstanding shares;

WHEREAS, the Company holds in treasury 126,000 shares (the “Company Shares,” and
together with the Shares, the “Transaction Shares”) of Common Stock;

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Shares, subject to the terms and conditions set forth herein; and

WHEREAS, the Company wishes to sell to Buyer, and Buyer wishes to purchase from
the Company, the Company Shares, subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“Acquisition Proposal” has the meaning set forth in Section 6.03(a).

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Advisor” shall mean Vicis Capital, LLC, a Delaware limited liability company,
which serves as investment advisor to Vicis Capital Master Fund.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

 
5

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth in the preamble.

“Audited Financial Statements” has the meaning set forth in Section 3.06.

“Balance Sheet” has the meaning set forth in Section 3.06.

“Balance Sheet Date” has the meaning set forth in Section 3.06.

“Basket” has the meaning set forth in Section 9.05(a).

“Benefit Plan” has the meaning set forth in Section 3.20(a).

“Board” shall mean the Board of Directors of the Company.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York City are authorized or required by Law to
be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnitees” has the meaning set forth in Section 9.02.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Company Group” shall mean the Company and each of Deer Valley Homebuilders,
Deer Valley Financial and Deer Valley Home Repair Services.

“Company Intellectual Property” has the meaning set forth in Section 3.12(a).

“Company Purchase Price” has the meaning set forth in Section 2.02.

“Company Shares” shall have the meaning set forth in the Recitals.

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Deer Valley Financial Corp” means Deer Valley Financial Corp., a Florida
corporation and wholly owned subsidiary of the Company.

“Deer Valley Homebuilders” shall mean Dear Valley Homebuilders, Inc., an Alabama
corporation and a wholly owned subsidiary of the Company.

 

 
6

--------------------------------------------------------------------------------

 

 

“Deer Valley Home Repair Services” shall mean Deer Valley Home Repair Services,
Inc., a Florida corporation and a wholly owned subsidiary of the Company.

“Designated Employees” shall mean John Steven Lawler, Charles Murphree Jr.,
James David Shaw, Jimmy Ray Hawkins, William Joseph Aycock, Jr., Jerry Ray
Cooper, Jr., Timothy Wayne Gann and Joel Stephen Logan, II each of whom shall
enter into Employment Agreements with the Company as a condition to the Closing.

“Direct Claim” has the meaning set forth in Section 9.06(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Employment Agreements” shall mean an Employment Agreement substantially in the
form attached as Exhibit A containing, among other terms, confidentiality and
non-competition covenants.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind or nature, including any restriction on use,
voting, transfer, receipt of income or exercise of any other attribute of
ownership.

“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Company as of: (i) the
date of this Agreement; and (ii) future years for which allocations have been
established and are in effect as of the date of this Agreement.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

 

 
7

--------------------------------------------------------------------------------

 

 

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, any other Person that,
together with such first Person, would be treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Financial Statements” has the meaning set forth in Section 3.06.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.

 

 
8

--------------------------------------------------------------------------------

 

 

“Indemnified Party” has the meaning set forth in Section 9.06.

“Indemnifying Party” has the meaning set forth in Section 9.06.

“Insurance Policies” has the meaning set forth in Section 3.16.

“Intellectual Property” has the meaning set forth in Section 3.12(a).

“Intellectual Property Registrations” has the meaning set forth in Section
3.12(b).

“Interim Balance Sheet” has the meaning set forth in Section 3.06.

“Interim Balance Sheet Date” has the meaning set forth in Section 3.06.

“Interim Financial Statements” has the meaning set forth in Section 3.06.

“Knowledge of Company or Company’s Knowledge” or any other similar knowledge
qualification means the actual knowledge of any director or officer of the
Company.

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification means the actual knowledge of any current employee, director or
officer of Seller and Advisor, and any employee, director or officer of Seller
or Advisor for the period of three (3) years prior to the Closing Date,
including Shad Stastney.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Liabilities” has the meaning set forth in Section 3.07.

“Licensed Intellectual Property” has the meaning set forth in Section 3.12(a).

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, Taxes, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise), prospects or assets of the Company or the
Company Group, or (b) the ability of Seller or the Company or any member of the
Company Group to consummate the transactions contemplated hereby on a timely
basis.

“Material Contracts” has the meaning set forth in Section 3.09(a).

 

 
9

--------------------------------------------------------------------------------

 

 

“Material Customers” has the meaning set forth in Section 3.15(a).

“Material Suppliers” has the meaning set forth in Section 3.15(b).

“Multiemployer Plan” has the meaning set forth in Section 3.20(c).

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Permitted Encumbrances” has the meaning set forth in Section 3.10(a).

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Qualified Benefit Plan” has the meaning set forth in Section 3.20(c).

“Real Property” means the real property owned, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Securities Act” shall have the meaning set forth in Section 5.06.

“Seller” has the meaning set forth in the Preamble.

“Seller Indemnitees” has the meaning set forth in Section 9.04.

“Shares” has the meaning set forth in the Recitals.

“Straddle Period” means any tax period beginning on or before, and ending after,
the Closing Date.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

 
10

--------------------------------------------------------------------------------

 

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning set forth in Section 9.06(a).

“Transaction Documents” means this Agreement and Employment Agreements with each
Designated Employee.

“Transaction Purchase Price” has the meaning set forth in Section 2.02.

“Transfer Taxes” has the meaning set forth in Section 7.01.

“Transaction Shares” shall have the meaning set forth in the Recitals.

“Union” has the meaning set forth in Section 3.21(b).

“Vicis Purchase Price” has the meaning set forth in Section 2.02.

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

ARTICLE II
PURCHASE AND SALE

Section 2.01              Purchase and Sale. Subject to the terms and conditions
set forth herein, at the Closing, (a) Seller shall sell to Buyer, and Buyer
shall purchase from Seller, the Shares, and (b) the Company shall sell to Buyer,
and Buyer shall purchase from the Company, the Company Shares, each free and
clear of all Encumbrances, for the considerations specified in Section 2.02.
Buyer shall have the right upon written notice to Seller and the Company prior
to the Closing to designate an Affiliate of Buyer to purchase the Shares and the
Company Shares pursuant to this Agreement.

Section 2.02              Vicis Purchase Price and Company Purchase Price. The
aggregate purchase price for the Shares shall be Three Million Six Hundred
Thousand Dollars ($3,600,000) (the “Vicis Purchase Price”). The aggregate
purchase price for the Company Shares shall be Eighty One Thousand Nine Hundred
Dollars ($81,900) (the “Company Purchase Price,” and together with the Vicis
Purchase Price, the “Transaction Purchase Price”).

Section 2.03              Transactions to be Effected at the Closing.

(a)                 At the Closing, Buyer shall deliver to Seller:

 

 
11

--------------------------------------------------------------------------------

 

 

(i)                   the Vicis Purchase Price by wire transfer of immediately
available funds to an account of Seller designated in writing by Seller to Buyer
no later than three Business Days prior to the Closing Date; and

(ii)                 the Transaction Documents and all other agreements,
documents, instruments or certificates required to be delivered by Buyer at or
prior to the Closing pursuant to Section 8.03 of this Agreement.

(b)                 At the Closing, Seller shall deliver to Buyer:

(i)                   the Shares (via DTC book-entry transfer or via delivery of
stock certificates duly endorsed in blank or accompanied by stock powers or
other instruments of transfer duly executed in blank with all required stock
transfer tax stamps affixed thereto) free and clear of all Encumbrances; and

(ii)                 the Transaction Documents and all other agreements,
documents, instruments or certificates required to be delivered by Seller at or
prior to the Closing pursuant to Section 8.02 of this Agreement.

(c)                 At the Closing, the Company shall deliver to Buyer:

(i)                   stock certificates evidencing the Company Shares, free and
clear of all Encumbrances, duly endorsed in blank or accompanied by stock powers
or other instruments of transfer duly executed in blank, with all required stock
transfer tax stamps affixed thereto; and

(ii)                 the Transaction Documents and all other agreements,
documents, instruments or certificates required to be delivered by the Company
at or prior to the Closing pursuant to Section 8.02 of this Agreement.

(d)                 At the Closing, Buyer shall deliver to the Company:

(i)                   the Company Purchase Price, by wire transfer of
immediately available funds to an account of the Company designated in writing
by the Company to Buyer no later than three Business Days prior to the Closing
Date.

Section 2.04              Closing. Subject to the terms and conditions of this
Agreement, the purchase and sale of the Shares contemplated hereby shall take
place at a closing (the “Closing”) to be held at 9:00 a.m., Eastern Standard
time, no later than five Business Days after the last of the conditions to
Closing set forth in Article VIII have been satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date), at
the offices of Robinson & Cole, LLP, 1055 Washington Blvd, Stamford, CT, or at
such other time or on such other date or at such other place as Seller, Buyer
and the Company may mutually agree upon in writing (the day on which the Closing
takes place being the “Closing Date”).

 

 
12

--------------------------------------------------------------------------------

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, the Company and Seller represent and warrant to Buyer that the
statements contained in this Article III are true and correct as of the date
hereof and will be true and correct as of the Closing as though made as of the
Closing, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties will be true and correct as of such date).

Section 3.01              Organization and Authority of the Company Group.

(a)                 The Company is a corporation duly organized, validly
existing and in good standing under the Laws of the state of Florida. The
Company has full corporate power and authority to enter into this Agreement and
the other Transaction Documents to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by the Company of
this Agreement and any other Transaction Document to which the Company is a
party, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company, and (assuming due authorization, execution and delivery by Buyer
and Seller) this Agreement constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its terms. When
each other Transaction Document to which the Company is or will be a party has
been duly executed and delivered by the Company (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of the Company enforceable
against it in accordance with its terms.

(b)                 The Company and each member of the Company Group has full
corporate power and authority to own, operate or lease the properties and assets
now owned, operated or leased by it and to carry on its business as it has been
and is currently conducted. Section 3.01(b) of the Disclosure Schedules sets
forth each jurisdiction in which the Company is licensed or qualified to do
business, and the Company is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary. All corporate actions taken by the Company in
connection with this Agreement and the other Transaction Documents will be duly
authorized on or prior to the Closing.

Section 3.02              Capitalization.

(a)                 The authorized capital stock of the Company consists of
110,000,000 shares of common stock, par value $.001 per share (“Common Stock”),
of which 15,419,387 shares are issued and outstanding, and 10,000,000 shares of
Preferred Stock, of which no shares are issued and outstanding. After the
consummation of this Agreement and the Transaction Documents, and the issuance
of the Company Shares, there will be 15,545,387 shares of Common Stock issued
and outstanding. All of the Transaction Shares have been duly authorized, are
validly issued, fully paid and non-assessable, and the Shares are owned of
record by Seller. Upon consummation of the transactions contemplated by this
Agreement, Buyer shall own all of the Company Shares free and clear of all
Encumbrances.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)                 All of the Transaction Shares were issued in compliance with
applicable Laws. None of the Transaction Shares were issued in violation of any
agreement, arrangement or commitment to which the Company is or was a party or
is or was subject to or in violation of any preemptive or similar rights of any
Person. All of the Company Shares will be re-issued in compliance with
applicable Laws. None of the Company Shares will be re-issued in violation of
any agreement, arrangement or commitment to which the Company is a party or is
subject to or in violation of any preemptive or similar rights of any Person.

(c)                 There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of the Company or obligating the
Company to issue or sell any shares of capital stock of, or any other interest
in, the Company. The Company does not have outstanding or authorized any stock
appreciation, phantom stock, profit participation or similar rights. The Company
is not party to, and to the Company’s Knowledge, there are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Transaction Shares.

Section 3.03              Legal Proceedings. Except as set forth in Section 3.03
of the Disclosure Schedules, there are no Actions pending or, to Company’s
Knowledge, threatened (a) against or by the Company or any member of the Company
Group affecting any of their properties or assets (or by or against Seller or
any Affiliate thereof and relating to the Company or any member of the Company
Group); or (b) against or by the Company or any member of the Company Group, or
to the Company’s Knowledge, the Seller or any Affiliate of Seller, that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the Company’s Knowledge, no event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

Section 3.04              No Conflicts; Consents. The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) except as set forth in Section 3.04
of the Disclosure Schedules, conflict with or result in a violation or breach
of, or default under, any provision of the certificate of incorporation, by-laws
or other organizational documents of the Company or any member of the Company
Group; (b) conflict with or result in a violation or breach of any provision of
any Law or Governmental Order applicable to the Company or any member of the
Company Group; (c) except as set forth in Section 3.04 of the Disclosure
Schedules, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which the Company or any
member of the Company Group is a party or by which the Company or any member of
the Company Group is bound or to which any of its properties and assets are
subject (including any Material Contract) or any Permit affecting the
properties, assets or business of the Company Group; or (d) result in the
creation or imposition of any Encumbrance other than Permitted Encumbrances on
any properties or assets of the Company or any member of the Company Group.
Except as set forth in Section 3.04 of the Disclosure Schedules, no consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to the Company or any
member of the Company Group in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

 
14

--------------------------------------------------------------------------------

 

 

Section 3.05              Subsidiaries. Other than as set forth in Section 3.05
of the Disclosure Schedules, the Company does not own, or have any interest in
any shares or have an ownership interest in any other Person. Each member of the
Company Group is an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and each member of the
Company Group is duly qualified to do business as a foreign entity and is in
good standing in each jurisdiction where such qualification is required and the
failure to do so would materially adversely affect the business and/or
operations of such member of the Company Group. All of the outstanding equity
interests of each member of the Company Group, other than the Company, have been
duly authorized and validly issued, are fully paid and non-assessable and are
owned, beneficially and of record, by the Company.

Section 3.06              Financial Statements. Complete copies of the Company’s
audited financial statements consisting of the balance sheet of the Company as
at December 31, in each of the years 2013, 2012 and 2011 and the related
statements of income and retained earnings, stockholders’ equity and cash flow
for the years then ended (the “Audited Financial Statements”), and unaudited
financial statements consisting of the balance sheet of the Company as at June
28, 2014 and the related statements of income and retained earnings,
stockholders’ equity and cash flow for the three month period then ended (the
“Interim Financial Statements” and together with the Audited Financial
Statements, the “Financial Statements”) have been filed with the SEC. The
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the period involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse) and the absence of notes (that,
if presented, would not differ materially from those presented in the Audited
Financial Statements). The Financial Statements are based on the books and
records of the Company, and fairly present the financial condition of the
Company as of the respective dates they were prepared and the results of the
operations of the Company for the periods indicated. The balance sheet of the
Company as of December 31, 2013 is referred to herein as the “Balance Sheet” and
the date thereof as the “Balance Sheet Date” and the balance sheet of the
Company as of June 28, 2014 is referred to herein as the “Interim Balance Sheet”
and the date thereof as the “Interim Balance Sheet Date”. The Company maintains
a standard system of accounting established and administered in accordance with
GAAP.

 

 
15

--------------------------------------------------------------------------------

 

 

Section 3.07              Undisclosed Liabilities. The Company Group has no
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except (a) those which are
adequately reflected or reserved against in the Balance Sheet as of the Balance
Sheet Date, and (b) those which have been incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date and which
are not, individually or in the aggregate, material in amount.

Section 3.08              Absence of Certain Changes, Events and Conditions.
Other than as set forth in Section 3.08 of the Disclosure Schedules, since the
Balance Sheet Date, and other than in the ordinary course of business consistent
with past practice, there has not been, with respect to any member of the
Company Group, any:

(a)                 event, occurrence or development, to the Company’s
Knowledge, that has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

(b)                 amendment of the charter, by-laws or other organizational
documents;

(c)                 split, combination or reclassification of any shares of the
capital stock;

(d)                 issuance, sale or other disposition of any of its capital
stock, or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any of the capital stock;

(e)                 declaration or payment of any dividends or distributions on
or in respect of any of its capital stock or redemption, purchase or acquisition
of its capital stock;

(f)                  material change in any method of accounting or accounting
practice, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

(g)                 material change in the cash management practices and its
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts, accrual of
accounts receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

(h)                 entry into any Contract that would constitute a Material
Contract;

(i)                   incurrence, assumption or guarantee of any indebtedness
for borrowed money except unsecured current obligations and Liabilities incurred
in the ordinary course of business consistent with past practice;

(j)                  transfer, assignment, sale or other disposition of any of
the assets shown or reflected in the Balance Sheet or cancellation of any debts
or entitlements;

 

 
16

--------------------------------------------------------------------------------

 

 

(k)                 transfer, assignment or grant of any license or sublicense
of any material rights under or with respect to any Intellectual Property;

(l)                   material damage, destruction or loss (whether or not
covered by insurance) to its property;

(m)               any capital investment in, or any loan to, any other Person;

(n)                 acceleration, termination, material modification to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which the Company is a party or by which it is bound;

(o)                 any material capital expenditures;

(p)                 imposition of any Encumbrance other than Permitted
Encumbrances upon any properties, capital stock or assets, tangible or
intangible;

(q)                 (i) grant of any bonuses, whether monetary or otherwise, or
increase in any wages, salary, severance, pension or other compensation or
benefits in respect of its employees, officers, directors, independent
contractors or consultants, other than as provided for in any written agreements
or required by applicable Law, (ii) change in the terms of employment for any
employee or any termination of any employees for which the aggregate costs and
expenses exceed $25,000, or (iii) action to accelerate the vesting or payment of
any compensation or benefit for any employee, officer, director, independent
contractor or consultant;

(r)                  adoption, modification or termination of any: (i)
employment, severance, retention or other agreement with any current or former
employee, officer, director, independent contractor or consultant, (ii) Benefit
Plan or (iii) collective bargaining or other agreement with a Union, in each
case whether written or oral;

(s)                  any loan to (or forgiveness of any loan to), or entry into
any other transaction with, any of its stockholders, directors, officers and
employees;

(t)                  entry into a new line of business or abandonment or
discontinuance of existing lines of business;

(u)                 adoption of any plan of merger, consolidation,
reorganization, liquidation or dissolution or filing of a petition in bankruptcy
under any provisions of federal or state bankruptcy Law or consent to the filing
of any bankruptcy petition against it under any similar Law;

(v)                 purchase, lease or other acquisition of the right to own,
use or lease any property or assets for an amount in excess of $25,000,
individually (in the case of a lease, per annum) or $40,000 in the aggregate (in
the case of a lease, for the entire term of the lease, not including any option
term), except for purchases of inventory or supplies in the ordinary course of
business consistent with past practice;

(w)                acquisition by merger or consolidation with, or by purchase
of a substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof;

 

 
17

--------------------------------------------------------------------------------

 

 

(x)                 action (or failure to act) by any member of the Company
Group to make, change or rescind any Tax election, amend any Tax Return or take
any position on any Tax Return, take any action, omit to take any action or
enter into any other transaction or agreement that would have the effect of
increasing the Tax liability or reducing any Tax asset of Buyer or any member of
the Company Group in respect of any Post-Closing Tax Period; or

(y)                 any Contract to do any of the foregoing, or any action or
omission Known to the Company, that would result in any of the foregoing.

Section 3.09              Material Contracts.

(a)                 Section 3.09(a) of the Disclosure Schedules lists each of
the following Contracts of the Company and each member of the Company Group
(such Contracts, together with all Contracts concerning the occupancy,
management or operation of any Real Property (including without limitation,
brokerage contracts) listed or otherwise disclosed in Section 3.10(b) of the
Disclosure Schedules and all Contracts relating to Intellectual Property set
forth in Section 3.12(d) and Section 3.12(f) of the Disclosure Schedules, being
“Material Contracts”):

(i)                   each Contract of the Company involving aggregate
consideration in excess of $25,000 and which, in each case, cannot be cancelled
by the Company without penalty or without more than 90 days’ notice;

(ii)                 all Contracts that require the Company to purchase its
total requirements of any product or service from a third party or that contain
“take or pay” provisions;

(iii)                all Contracts that provide for the indemnification by the
Company of any Person or the assumption of any Tax, environmental or other
Liability of any Person;

(iv)               all Contracts that relate to the acquisition or disposition
of any business, a material amount of stock or assets of any other Person or any
real property (whether by merger, sale of stock, sale of assets or otherwise);

(v)                 all broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sales promotion, market research, marketing
consulting and advertising Contracts to which the Company is a party;

(vi)               all employment agreements and Contracts with independent
contractors or consultants (or similar arrangements) to which the Company or any
member of the Company Group is a party and which are not cancellable without
material penalty or without more than 90 days’ notice;

(vii)              except for Contracts relating to trade receivables, all
Contracts relating to indebtedness (including, without limitation, guarantees)
of the Company or any member of the Company Group;

(viii)            all Contracts with any Governmental Authority to which the
Company or any member of the Company Group is a party;

 

 
18

--------------------------------------------------------------------------------

 

 

(ix)               all Contracts that limit or purport to limit the ability of
the Company or any member of the Company Group to compete in any line of
business or with any Person or in any geographic area or during any period of
time;

(x)                 any Contracts to which the Company or any member of the
Company Group is a party that provide for any joint venture, partnership or
similar arrangement by the Company or any member of the Company Group;

(xi)               all Contracts between or among the Company or any member of
the Company Group on the one hand and Seller or any Affiliate of Seller (other
than the Company) on the other hand;

(xii)              all collective bargaining agreements or Contracts with any
Union to which the Company or any member of the Company Group is a party; and

(xiii)            any other Contract of the Company or any member of the Company
Group that is material to the Company and not previously disclosed pursuant to
this Section 3.09(a).

(b)                 Each Material Contract is valid and binding on the Company
or member of the Company Group and is in full force and effect. The Company or
member of the Company Group, and to the Knowledge of the Company, any other
party thereto is not in breach of or default under (or is alleged to be in
breach of or default under), and has not been provided or received any notice of
any intention to terminate, any Material Contract. No action by the Company has
occurred that and to the Knowledge of the Company there is no event or
circumstance, with notice or lapse of time or both, would constitute an event of
default under any Material Contract or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of any benefit thereunder. Complete and correct copies of each Material
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder) have been made available to Buyer.

Section 3.10              Title to Assets; Real Property.

(a)                 The Company or a member of the Company Group has good and
valid (and, in the case of owned Real Property, good and marketable fee simple)
title to, or a valid leasehold interest in, all Real Property and personal
property and other assets reflected in the Audited Financial Statements or
acquired after the Balance Sheet Date, other than properties and assets sold or
otherwise disposed of in the ordinary course of business consistent with past
practice since the Balance Sheet Date. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances except for the following
(collectively referred to as “Permitted Encumbrances”):

(i)                   liens for Taxes not yet due and payable or being contested
in good faith by appropriate procedures and for which there are adequate
accruals or reserves on the Balance Sheet and Interim Balance Sheet;

(ii)                 mechanics, carriers’, workmen’s, repairmen’s or other like
liens arising or incurred in the ordinary course of business consistent with
past practice or amounts that are not delinquent and which are not, individually
or in the aggregate, material to the business of the Company;

 

 
19

--------------------------------------------------------------------------------

 

 

(iii)                easements, rights of way, zoning ordinances and other
similar encumbrances affecting Real Property which are not, individually or in
the aggregate, material to the business of the Company;

(iv)               other than with respect to owned Real Property, liens arising
under original purchase price conditional sales contracts and equipment leases
with third parties entered into in the ordinary course of business consistent
with past practices which are not, individually or in the aggregate, material to
the business of the Company; or

(v)                 liens set forth on Section 3.10(a)(v) of the Disclosure
Schedules.

(b)                 Section 3.10(b) of the Disclosure Schedules lists (i) the
street address of each parcel of Real Property; (ii) if such property is leased
or subleased by the Company or a member of the Company Group, the landlord under
the lease, the rental amount currently being paid, and the expiration of the
term of such lease or sublease for each leased or subleased property; and (iii)
the current use of such property. With respect to owned Real Property, the
Company has delivered or made available to Buyer true, complete and correct
copies of the deeds and other instruments (as recorded) by which any member of
the Company Group acquired such Real Property, and copies of all title insurance
policies, opinions, abstracts and surveys in the possession of the Company and
relating to the Real Property. With respect to leased Real Property, the Company
has delivered or made available to Buyer true, complete and correct copies of
any leases affecting the Real Property. No member of the Company Group is a
sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
leased Real Property. The use and operation of the Real Property in the conduct
of the Company’s and the Company Group’s business do not violate in any material
respect any Law, covenant, condition, restriction, easement, license, permit or
agreement. No material improvements constituting a part of the Real Property
encroach on real property owned or leased by a Person other than the Company
Group. There are no Actions pending nor, to the Company’s Knowledge, threatened
against or affecting the Real Property or any portion thereof or interest
therein in the nature or in lieu of condemnation or eminent domain proceedings.

Section 3.11              Condition And Sufficiency of Assets. Except as set
forth in Section 3.11 of the Disclosure Schedules, the buildings, plants,
structures, furniture, fixtures, machinery, equipment, vehicles and other items
of tangible personal property of the Company Group are structurally sound, are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles and
other items of tangible personal property currently owned or leased by the
Company Group, together with all other properties and assets of the Company
Group, are sufficient for the continued conduct of the Company Group’s business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct the business of the Company as currently conducted.

 

 
20

--------------------------------------------------------------------------------

 

 

Section 3.12              Intellectual Property.

(a)                 “Intellectual Property” means all of the following and
similar intangible property and related proprietary rights, interests and
protections, however arising, pursuant to the Laws of any jurisdiction
throughout the world, including such property that is owned by the Company or
any member of the Company Group (“Company Intellectual Property”) and that in
which the Company or member of the Company Group holds exclusive or
non-exclusive rights or interests granted by license from other Persons
(“Licensed Intellectual Property”):

(i)                   trademarks, service marks, trade names, brand names,
logos, trade dress and other proprietary indicia of goods and services, whether
registered or unregistered, and all registrations and applications for
registration of such trademarks, including intent-to-use applications, all
issuances, extensions and renewals of such registrations and applications and
the goodwill connected with the use of and symbolized by any of the foregoing;

(ii)                 internet domain names, whether or not trademarks,
registered in any top-level domain by any authorized private registrar or
Governmental Authority;

(iii)                original works of authorship in any medium of expression,
whether or not published, all copyrights (whether registered or unregistered),
all registrations and applications for registration of such copyrights, and all
issuances, extensions and renewals of such registrations and applications;

(iv)               confidential information, formulas, designs, devices,
technology, know-how, research and development, inventions, methods, processes,
compositions and other trade secrets, whether or not patentable; and

(v)                 patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications and all issuances, divisions,
continuations, continuations-in-part, reissues, extensions, reexaminations and
renewals of such patents and applications.

(b)                 Section 3.12(b) of the Disclosure Schedules lists all
Company Intellectual Property that is subject to any issuance, registration,
application or other filing by, to or with any Governmental Authority or
authorized private registrar in any jurisdiction (collectively, “Intellectual
Property Registrations”), including registered trademarks, domain names and
copyrights, issued and reissued patents and pending applications for any of the
foregoing. All required filings and fees related to the Intellectual Property
Registrations have been timely filed with and paid to the relevant Governmental
Authorities and authorized registrars, and all Intellectual Property
Registrations are otherwise in good standing. The Company has made available to
Buyer true and complete copies of file histories, documents, certificates,
office actions, correspondence and other materials related to all Intellectual
Property Registrations.

 

 
21

--------------------------------------------------------------------------------

 

 

(c)                 Except as set forth in Section 3.12(c) of the Disclosure
Schedules, the Company or a member of the Company Group owns exclusively all
right, title and interest in and to the Company Intellectual Property. The
Company Intellectual Property is free and clear of Encumbrances, except
Permitted Encumbrances. The Company and each member of the Company Group is in
material compliance with all legal requirements applicable to the Company
Intellectual Property and the use and ownership thereof.

 

(d)                 Section 3.12(d) of the Disclosure Schedules lists all
licenses, sublicenses and other agreements whereby the Company or a member of
the Company Group is granted rights, interests and authority, whether on an
exclusive or non-exclusive basis, with respect to any Licensed Intellectual
Property that is used in or necessary for the Company’s and Company Group’s
current or planned business or operations. The Company has provided Buyer with
true and complete copies of all such agreements. All such agreements are valid,
binding and enforceable between the Company and the other parties thereto, and
the Company and, to the Knowledge of the Company, such other parties are in full
compliance with the terms and conditions of such agreements.

(e)                 To the Knowledge of the Company, the Company Intellectual
Property and Licensed Intellectual Property as currently or formerly owned,
licensed or used by the Company or proposed to be used, and the Company’s
conduct of its business as currently and formerly conducted and proposed to be
conducted have not, do not and will not infringe, violate or misappropriate the
Intellectual Property of any Person. Except as set forth in Section 3.12(e) of
the Disclosure Schedules, neither the Company nor any member of the Company
Group has received any communication, and no Action has been instituted, settled
or, to the Company’s Knowledge, threatened that alleges any such infringement,
violation or misappropriation, and none of the Company Intellectual Property are
subject to any outstanding Governmental Order.

(f)                  Section 3.12(f) of the Disclosure Schedules lists all
licenses, sublicenses and other agreements pursuant to which the Company grants
rights or authority to any Person with respect to any Company Intellectual
Property or Licensed Intellectual Property. The Company has provided Buyer with
true and complete copies of all such agreements. All such agreements are valid,
binding and enforceable between the Company and the other parties thereto, and
the Company and, to the Knowledge of the Company, such other parties are in full
compliance with the terms and conditions of such agreements. To the Knowledge of
the Company, no Person has infringed, violated or misappropriated, or is
infringing, violating or misappropriating, any Company Intellectual Property.

Section 3.13              Inventory. All inventory of the Company and each
member of the Company Group, whether or not reflected in the Balance Sheet,
consists of a quality and quantity usable and salable in the ordinary course of
business consistent with past practice, except for obsolete, damaged, defective
or slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established. All such inventory
is owned by the Company or a member of the Company Group free and clear of all
Encumbrances, except Permitted Encumbrances, and no inventory is held on a
consignment basis. The quantities of each item of inventory (whether raw
materials, work-in-process or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company.

 

 
22

--------------------------------------------------------------------------------

 

 

Section 3.14              Accounts Receivable. The accounts receivable reflected
on the Interim Balance Sheet and the accounts receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by the Company
or a member of the Company Group involving the sale of goods or the rendering of
services in the ordinary course of business consistent with past practice; (b)
constitute only valid, undisputed claims of the Company or a member of the
Company Group not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice; and (c) subject to a reserve for bad
debts shown on the Interim Balance Sheet or, with respect to accounts receivable
arising after the Interim Balance Sheet Date, on the accounting records of the
Company, are collectible in full within 90 days after billing. The reserve for
bad debts shown on the Interim Balance Sheet or, with respect to accounts
receivable arising after the Interim Balance Sheet Date, on the accounting
records of the Company have been determined in accordance with GAAP,
consistently applied, subject to normal year-end adjustments and the absence of
disclosures normally made in footnotes.

Section 3.15              Customers and Suppliers.

(a)                 Section 3.15(a) of the Disclosure Schedules sets forth (i)
each customer who has paid aggregate consideration to the Company or a member of
the Company Group for goods or services rendered in an amount greater than or
equal to $100,000 for each of the two most recent fiscal years (collectively,
the “Material Customers”); and (ii) the amount of consideration paid by each
Material Customer during such periods. Neither the Company nor any member of the
Company Group has received any notice that any of its Material Customers has
ceased, or intends to cease after the Closing, to use its goods or services or
to otherwise terminate or materially reduce its relationship with the Company.
To the Knowledge of the Company, no Material Customer intends to cease after the
Closing to use its goods or services or to otherwise terminate or materially
reduce its relationship with the Company.

(b)                 Section 3.15(b) of the Disclosure Schedules sets forth (i)
each supplier to whom the Company or any member of the Company Group has paid
consideration for goods or services rendered in an amount greater than or equal
to $50,000 for each of the two most recent fiscal years (collectively, the
“Material Suppliers”); and (ii) the amount of purchases from each Material
Supplier during such periods. Neither the Company nor any member of the Company
Group has received any notice that any of its Material Suppliers has ceased, or
intends to cease, to supply goods or services to the Company or to otherwise
terminate or materially reduce its relationship with the Company. To the
Knowledge of the Company, no Material Supplier intends to cease after the
Closing to use its goods or services or to otherwise terminate or materially
reduce its relationship with the Company.

 

 
23

--------------------------------------------------------------------------------

 

 

Section 3.16              Insurance. Section 3.16 of the Disclosure Schedules
sets forth a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
workers’ compensation, vehicular, directors and officers’ liability, fiduciary
liability and other casualty and property insurance maintained by the Company or
its Affiliates (including the Company but excluding the Seller) and relating to
the assets, business, operations, employees, officers and directors of the
Company (collectively, the “Insurance Policies”) and true and complete copies of
such Insurance Policies have been made available to Buyer. Such Insurance
Policies are in full force and effect and shall remain in full force and effect
following the consummation of the transactions contemplated by this Agreement.
Neither the Company nor any of its Affiliates (including the Company but
excluding the Seller) has received any written notice of cancellation of,
premium increase with respect to, or alteration of coverage under, any of such
Insurance Policies. All premiums due on such Insurance Policies have either been
paid or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each Insurance Policy. The Insurance
Policies do not provide for any retrospective premium adjustment or other
experience-based liability on the part of the Company. All such Insurance
Policies (a) are valid and binding in accordance with their terms; (b) are
provided by carriers who are financially solvent; and (c) have not been subject
to any lapse in coverage. Except as set forth on Section 3.16 of the Disclosure
Schedules, there are no claims related to the business of the Company pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. None of the Company or any of its Affiliates (including the Company but
excluding the Seller) is in default under, or has otherwise failed to comply
with, in any material respect, any provision contained in any such Insurance
Policy. The Insurance Policies are of the type and in the amounts customarily
carried by Persons conducting a business similar to the Company and are
sufficient for compliance with all applicable Laws and Contracts to which the
Company is a party or by which it is bound.

Section 3.17              Governmental Orders. Except as set forth in Section
3.17 of the Disclosure Schedules, there are no outstanding Governmental Orders
and no unsatisfied judgments, penalties or awards against or affecting the
Company or any of its properties or assets. The Company is in compliance with
the terms of each Governmental Order set forth in Section 3.17 of the Disclosure
Schedules. No event has occurred or circumstances exist that may constitute or
result in (with or without notice or lapse of time) a violation of any such
Governmental Order.

Section 3.18              Compliance with Laws; Permits.

(a)                 Except as set forth in Section 3.18(a) of the Disclosure
Schedules, the Company and each member of the Company Group has complied, and is
now in material compliance, with all Laws applicable to it or its business,
properties or assets.

(b)                 All Permits required for the Company and each member of the
Company Group to conduct its business have been obtained by it and are valid and
in full force and effect. All fees and charges with respect to such Permits that
are due as of the date hereof have been paid in full. Section 3.18(b) of the
Disclosure Schedules lists all current Permits issued to the Company and each
member of the Company Group, including the names of the Permits and their
respective dates of issuance and expiration. No event has occurred that, with or
without notice or lapse of time or both, would reasonably be expected to result
in the revocation, suspension, lapse or limitation of any Permit set forth in
Section 3.18(b) of the Disclosure Schedules.

 

 
24

--------------------------------------------------------------------------------

 

 

Section 3.19              Environmental Matters.

(a)                 The Company and each member of the Company Group is
currently and has been in compliance with all Environmental Laws and has not,
and neither the Company nor any member of the Company Group has, received from
any Person any: (i) Environmental Notice or Environmental Claim; or (ii) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.

(b)                 The Company and each member of the Company Group has
obtained and is in material compliance with all Environmental Permits (each of
which is disclosed in Section 3.19(b) of the Disclosure Schedules) necessary for
the ownership, lease, operation or use of the business or assets of the Company
and all such Environmental Permits are in full force and effect and shall be
maintained in full force and effect by the Company through the Closing Date in
accordance with Environmental Law, and the Company is not aware of any
condition, event or circumstance that might prevent or impede, after the Closing
Date, the ownership, lease, operation or use of the business or assets of the
Company and each member of the Company Group as currently carried out. With
respect to any such Environmental Permits, the Company or a member of the
Company Group has undertaken, or will undertake prior to the Closing Date, all
measures necessary to facilitate transferability of the same, and the Company is
not aware of any condition, event or circumstance that might prevent or impede
the transferability of the same, nor have they received any Environmental Notice
or written communication regarding any material adverse change in the status or
terms and conditions of the same.

(c)                 No real property currently or formerly owned, operated or
leased by the Company or any member of the Company Group is listed on, or has
been proposed for listing on, the National Priorities List (or CERCLIS) under
CERCLA, or any similar state list.

(d)                 There has been no Release of Hazardous Materials in
contravention of Environmental Law with respect to the business or assets of the
Company or any member of the Company Group or any real property currently or
formerly owned, operated or leased by the Company or any member of the Company
Group, and neither the Company nor any member of the Company Group has received
an Environmental Notice that any real property currently or formerly owned,
operated or leased in connection with their business (including soils,
groundwater, surface water, buildings and other structure located on any such
real property) has been contaminated with any Hazardous Material which could
reasonably be expected to result in an Environmental Claim against, or a
violation of Environmental Law or term of any Environmental Permit by, the
Company or any member of the Company Group.

 

 
25

--------------------------------------------------------------------------------

 

 

(e)                 Section 3.19(e) of the Disclosure Schedules contains a
complete and accurate list of all active or abandoned aboveground or underground
storage tanks owned or operated by the Company or any member of the Company
Group.

(f)                  Section 3.19(f) of the Disclosure Schedules contains a
complete and accurate list of all off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by the Company or any member
of the Company Group and any predecessors as to which the Company may retain
liability, and none of these facilities or locations has been placed or proposed
for placement on the National Priorities List (or CERCLIS) under CERCLA, or any
similar state list, and neither the Company nor any member of the Company Group
has received any Environmental Notice regarding potential liabilities with
respect to such off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by the Company or any member of the Company Group.

(g)                 Neither the Company nor any member of the Company Group has
retained or assumed, by contract or operation of Law, any liabilities or
obligations of third parties under Environmental Law.

(h)                 The Company has provided or otherwise made available to
Buyer and listed in Section 3.19(h) of the Disclosure Schedules: (i) any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company or any currently or formerly
owned, operated or leased real property which are in the possession or control
of the Company related to compliance with Environmental Laws, Environmental
Claims or an Environmental Notice or the Release of Hazardous Materials; and
(ii) any and all material documents concerning planned or anticipated capital
expenditures required to reduce, offset, limit or otherwise control pollution
and/or emissions, manage waste or otherwise ensure compliance with current or
future Environmental Laws (including, without limitation, costs of remediation,
pollution control equipment and operational changes).

(i)                   The Company is not aware of or reasonably anticipates, as
of the Closing Date, any condition, event or circumstance concerning the Release
or regulation of Hazardous Materials that might, after the Closing Date,
prevent, impede or materially increase the costs associated with the ownership,
lease, operation, performance or use of the business or assets of the Company or
any member of the Company Group as currently carried out.

(j)                  The Company owns and controls all Environmental Attributes
(a complete and accurate list of which is set forth in Section 3.19(j) of the
Disclosure Schedules) and has not entered into any contract or pledge to
transfer, lease, license, guarantee, sell, mortgage, pledge or otherwise dispose
of or encumber any Environmental Attributes as of the date hereof. The Company
is not aware of any condition, event or circumstance that might prevent, impede
or materially increase the costs associated with the transfer (if required) to
Buyer of any Environmental Attributes after the Closing Date.

Section 3.20              Employee Benefit Matters.

 

 
26

--------------------------------------------------------------------------------

 

 

(a)                 Section 3.20(a) of the Disclosure Schedules contains a true
and complete list of each pension, benefit, retirement, compensation,
profit-sharing, deferred compensation, incentive, performance award, phantom
equity, stock or stock-based, change in control, retention, severance, vacation,
paid time off, fringe-benefit and other similar agreement, plan, policy, program
or arrangement (and any amendments thereto), in each case whether or not reduced
to writing and whether funded or unfunded, including each “employee benefit
plan” within the meaning of Section 3(3) of ERISA, whether or not tax-qualified
and whether or not subject to ERISA, which is or has been maintained, sponsored,
contributed to, or required to be contributed to by the Company or any member of
the Company Group for the benefit of any current or former employee, officer,
director, retiree, independent contractor or consultant of the Company or any
member of the Company Group or any spouse or dependent of such individual, or
under which the Company or any member of the Company Group has or may have any
Liability, or with respect to which Buyer or any of its Affiliates would
reasonably be expected to have any Liability, contingent or otherwise (as listed
on Section 3.20(a) of the Disclosure Schedules, each, a “Benefit Plan”).

(b)                 With respect to each Benefit Plan, the Company has made
available to Buyer accurate, current and complete copies of each of the
following: (i) where the Benefit Plan has been reduced to writing, the plan
document together with all amendments; (ii) where the Benefit Plan has not been
reduced to writing, a written summary of all material plan terms; (iii) where
applicable, copies of any trust agreements or other funding arrangements,
custodial agreements, insurance policies and contracts, administration
agreements and similar agreements, and investment management or investment
advisory agreements, now in effect or required in the future as a result of the
transactions contemplated by this Agreement or otherwise; (iv) copies of any
summary plan descriptions, summaries of material modifications, employee
handbooks and any other written communications (or a description of any oral
communications) relating to any Benefit Plan; (v) in the case of any Benefit
Plan that is intended to be qualified under Section 401(a) of the Code, a copy
of the most recent determination, opinion or advisory letter from the Internal
Revenue Service; (vi) in the case of any Benefit Plan for which a Form 5500 is
required to be filed, a copy of the most recently filed Form 5500, with
schedules attached; (vii) actuarial valuations and reports related to any
Benefit Plans with respect to the two most recently completed plan years; and
(viii) copies of material notices, letters or other correspondence from the
Internal Revenue Service, Department of Labor or Pension Benefit Guaranty
Corporation relating to the Benefit Plan.

(c)                 Each Benefit Plan (other than any multiemployer plan within
the meaning of Section 3(37) of ERISA (each a “Multiemployer Plan”)) has been
established, administered and maintained in accordance with its terms and in
compliance with all applicable Laws (including ERISA and the Code). Each Benefit
Plan that is intended to be qualified under Section 401(a) of the Code (a
“Qualified Benefit Plan”) is so qualified and has received a favorable and
current determination letter from the Internal Revenue Service, or with respect
to a prototype plan, can rely on an opinion letter from the Internal Revenue
Service to the prototype plan sponsor, to the effect that such Qualified Benefit
Plan is so qualified and that the plan and the trust related thereto are exempt
from federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to cause the
revocation of such determination letter from the Internal Revenue Service or the
unavailability of reliance on such opinion letter from the Internal Revenue
Service, as applicable, nor has such revocation or unavailability been
threatened. Nothing has occurred with respect to any Benefit Plan that has
subjected or could reasonably be expected to subject the Company or any member
of the Company Group or, with respect to any period on or after the Closing
Date, Buyer or any of its Affiliates, to a penalty under Section 502 of ERISA or
to tax or penalty under Section 4975 of the Code. All benefits, contributions
and premiums relating to each Benefit Plan have been timely paid in accordance
with the terms of such Benefit Plan and all applicable Laws and accounting
principles, and all benefits accrued under any unfunded Benefit Plan have been
paid, accrued or otherwise adequately reserved to the extent required by, and in
accordance with, GAAP.

 

 
27

--------------------------------------------------------------------------------

 

 

(d)                 Neither the Company nor any of its ERISA Affiliates has (i)
incurred or reasonably expects to incur, either directly or indirectly, any
material Liability under Title I or Title IV of ERISA or related provisions of
the Code or foreign Law relating to employee benefit plans; (ii) failed to
timely pay premiums to the Pension Benefit Guaranty Corporation; (iii) withdrawn
from any Benefit Plan; or (iv) engaged in any transaction which would give rise
to liability under Section 4069 or Section 4212(c) of ERISA.

(e)                 With respect to each Benefit Plan (i) except as set forth in
Section 3.20(e) of the Disclosure Schedules, no such plan is a Multiemployer
Plan, and all contributions required to be paid by the Company or its ERISA
Affiliates have been timely paid to the applicable Multiemployer Plan; (ii) no
such plan is a “multiple employer plan” within the meaning of Section 413(c) of
the Code or a “multiple employer welfare arrangement” (as defined in Section
3(40) of ERISA); (iii) no Action has been initiated by the Pension Benefit
Guaranty Corporation to terminate any such plan or to appoint a trustee for any
such plan; (iv) no such plan is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code / except as set forth in Section
3.20(e) of the Disclosure Schedules, no such plan is subject to the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code, and no
plan listed in Section 3.20(a) of the Disclosure Schedules has failed to satisfy
the minimum funding standards of Section 302 of ERISA or Section 412 of the
Code; and (v) no “reportable event,” as defined in Section 4043 of ERISA, has
occurred with respect to any such plan.

(f)                  Except as set forth in Section 3.20(f) of the Disclosure
Schedules and required by applicable Law, no provision of any Benefit Plan or
collective bargaining agreement could reasonably be expected to result in any
limitation on Buyer or any of its Affiliates from amending or terminating any
Benefit Plan. Neither the Company nor any member of the Company Group has any
commitment or obligation and has not made any representations to any employee,
officer, director, independent contractor or consultant, whether or not legally
binding, to adopt, amend or modify any Benefit Plan or any collective bargaining
agreement, in connection with the consummation of the transactions contemplated
by this Agreement or otherwise.

 

 
28

--------------------------------------------------------------------------------

 

 

(g)                 No Benefit Plan provides post-termination or retiree welfare
benefits to any individual for any reason, and neither the Company nor any of
its ERISA Affiliates has any Liability to provide post-termination or retiree
welfare benefits to any individual or ever represented, promised or contracted
to any individual that such individual would be provided with post-termination
or retiree welfare benefits.

(h)                 There is no pending or threatened Action relating to a
Benefit Plan (other than routine claims for benefits), and no Benefit Plan has
within the three years prior to the date hereof been the subject of an
examination or audit by a Governmental Authority or the subject of an
application or filing under or is a participant in, an amnesty, voluntary
compliance, self-correction or similar program sponsored by any Governmental
Authority.

(i)                   There has been no amendment to, announcement by the
Company or any of their Affiliates relating to, or change in employee
participation or coverage under, any Benefit Plan or collective bargaining
agreement that would increase the annual expense of maintaining such plan above
the level of the expense incurred for the most recently completed fiscal year
with respect to any director, officer, employee, independent contractor or
consultant, as applicable. None of the Company or any of their Affiliates has
any commitment or obligation or has made any representations to any director,
officer, employee, independent contractor or consultant, whether or not legally
binding, to adopt, amend or modify any Benefit Plan or any collective bargaining
agreement.

(j)                  Each Benefit Plan that is subject to Section 409A of the
Code has been operated in compliance with such section and all applicable
regulatory guidance (including notices, rulings and proposed and final
regulations).

(k)                 Each individual who is classified by the Company as an
independent contractor has been properly classified for purposes of
participation and benefit accrual under each Benefit Plan.

(l)                   Except as set forth in Section 3.20(l) of the Disclosure
Schedules, neither the execution of this Agreement nor any of the transactions
contemplated by this Agreement will (either alone or upon the occurrence of any
additional or subsequent events): (i) entitle any current or former director,
officer, employee, independent contractor or consultant of the Company or any
member of the Company Group to severance pay or any other payment; (ii)
accelerate the time of payment, funding or vesting, or increase the amount of
compensation due to any such individual; (iii) limit or restrict the right of
the Company or any member of the Company Group to merge, amend or terminate any
Benefit Plan; (iv) increase the amount payable under or result in any other
material obligation pursuant to any Benefit Plan; or (v) result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.

Section 3.21              Employment Matters.

(a)                 Section 3.21(a) of the Disclosure Schedules contains a list
of all persons who are employees, independent contractors or consultants of the
Company and each member of the Company Group as of the date hereof, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof. Except as set forth in Section 3.21(a) of the Disclosure
Schedules, as of the date hereof, all compensation, including wages, commissions
and bonuses, payable to employees, independent contractors or consultants of the
Company and each member of the Company Group for services performed on or prior
to the date hereof have been paid in full (or accrued in full on the audited
balance sheet) and there are no outstanding agreements, understandings or
commitments of the Company or any member of the Company Group with respect to
any compensation, commissions or bonuses.

 

 
29

--------------------------------------------------------------------------------

 

 

(b)                 Except as set forth in Section 3.21(b) of the Disclosure
Schedules, neither the Company nor any member of the Company Group is, and has
not been for the past ten years, a party to, bound by, or negotiating any
collective bargaining agreement or other Contract with a union, works council or
labor organization (collectively, “Union”), and there is not, and has not been
for the past ten years, any Union representing or purporting to represent any
employee of the Company or any member of the Company Group, and no Union or
group of employees is seeking or has sought to organize employees for the
purpose of collective bargaining. Except as set forth in Section 3.21(b) of the
Disclosure Schedules, there has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor disruption or dispute affecting the Company or any member
of the Company Group or any of their employees. Neither the Company nor any
member of the Company Group has any duty to bargain with any Union.

(c)                 The Company and each member of the Company is and have been
in compliance with the terms of the collective bargaining agreements and other
Contracts listed on Section 3.21(c) of the Disclosure Schedules and all
applicable Laws pertaining to employment and employment practices, including all
Laws relating to labor relations, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. All
individuals characterized and treated by the Company as independent contractors
or consultants are properly treated as independent contractors under all
applicable Laws. All employees classified as exempt under the Fair Labor
Standards Act and state and local wage and hour laws are properly classified.
Except as set forth in Section 3.21(c), there are no Actions against the Company
or a member of the Company Group pending, threatened to be brought or filed, by
or with any Governmental Authority or arbitrator in connection with the
employment of any current or former applicant, employee, consultant, volunteer,
intern or independent contractor of the Company, including, without limitation,
any claim relating to unfair labor practices, employment discrimination,
harassment, retaliation, equal pay, wage and hours or any other employment
related matter arising under applicable Laws.

 

 
30

--------------------------------------------------------------------------------

 

 

(d)                 The Company and each member of the Company Group has
complied with the WARN Act and it has no plans to undertake any action in the
future that would trigger the WARN Act.

Section 3.22              Taxes. Except as set forth in Section 3.22 of the
Disclosure Schedules:

(a)                 All Tax Returns required to be filed on or before the
Closing Date by the Company Group have been, or will be, timely filed. Such Tax
Returns are, or will be, true, complete and correct in all respects. All Taxes
due and owing by each member of the Company Group (whether or not shown on any
Tax Return) have been, or will be, timely paid.

(b)                 Each member of the Company Group has withheld and paid each
Tax required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, customer, shareholder
or other Person, and complied with all information reporting and backup
withholding provisions of applicable Law.

(c)                 No claim has been made by any Tax authority in any
jurisdiction where any member of the Company Group does not file Tax Returns
that it is, or may be, subject to Tax by that jurisdiction.

(d)                 No extensions or waivers of statutes of limitations have
been given or requested with respect to any Taxes of any member of the Company
Group.

(e)                 The amount of the Liability of each member of the Company
Group for unpaid Taxes for all periods ending on or before June 28, 2014 does
not, in the aggregate, exceed the amount of accruals for Taxes (excluding
reserves for deferred Taxes) reflected on the Financial Statements. The amount
of the Liability of each member of the Company Group for unpaid Taxes for all
periods following the end of the most recent period covered by the Financial
Statements shall not, in the aggregate, exceed the amount of accruals for Taxes
(excluding reserves for deferred Taxes) as adjusted for the passage of time in
accordance with GAAP and the past custom and practice of the Company (and which
accruals shall not exceed comparable amounts incurred in similar periods in
prior years).

(f)                  Section 3.22(f) of the Disclosure Schedules sets forth:

(i)                   the taxable years of each member of the Company Group as
to which the applicable statutes of limitations on the assessment and collection
of Taxes have not expired;

(ii)                 those years for which examinations by the Tax authorities
have been completed; and

(iii)                those taxable years for which examinations by taxing
authorities are presently being conducted.

(g)                 All deficiencies asserted, or assessments made, against each
member of the Company Group as a result of any examinations by any Tax authority
have been fully paid.

 

 
31

--------------------------------------------------------------------------------

 

 

(h)                 No member of the Company Group is a party to any Action by
any Tax authority. There are no pending or threatened Actions by any Tax
authority against any member of the Company Group.

(i)                   The Company has made available to Buyer copies of all
federal, state, local and foreign income, franchise and similar Tax Returns,
examination reports, and statements of deficiencies assessed against, or agreed
to by, any member of the Company Group for all Tax periods ending after December
31, 2010.

(j)                  There are no Encumbrances for Taxes (other than Permitted
Encumbrances) upon the assets of any member of the Company Group.

(k)                 No member of the Company Group is a party to, or bound by,
any Tax indemnity, Tax-sharing or Tax allocation agreement.

(l)                   No member of the Company Group is a party to, or bound by,
any closing agreement or offer in compromise with any Tax authority.

(m)               No private letter rulings, technical advice memoranda or
similar agreement or rulings have been requested, entered into or issued by any
Tax authority with respect to any member of the Company Group.

(n)                 No member of the Company Group has been a member of an
affiliated, combined, consolidated or unitary Tax group for Tax purposes, other
than the group in which the Company is currently the common parent. No member of
the Company Group has any Liability for Taxes of any Person (other than a member
of the Company Group) under Treasury Regulations Section 1.1502-6 (or any
corresponding provision of state, local or foreign Law), as transferee or
successor, by contract or otherwise.

(o)                 No member of the Company Group has agreed to make, nor is it
required to make, any adjustment under Sections 481(a) or 263A of the Code or
any comparable provision of state, local or foreign Tax Laws by reason of a
change in accounting method or otherwise. No member of the Company Group has any
(A) income reportable for any Post-Closing Tax Period but attributable to a
transaction (e.g., an installment sale) occurring in, or a change in accounting
method made for, a Pre-Closing Tax Period that resulted in a deferred reporting
of income from such transaction or from such change in accounting method (other
than a deferred intercompany transaction); or (B) deferred gain or loss arising
out of any deferred intercompany transaction.

(p)                 The Company is not, nor has it been, a United States real
property holding corporation (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(a) of the Code.

(q)                 No member of the Company Group has been a “distributing
corporation” or a “controlled corporation” in connection with a distribution
described in Section 355 of the Code.

(r)                  No member of the Company Group is, or has been, a party to,
or a promoter of, a “reportable transaction” within the meaning of Section
6707A(c)(1) of the Code and Treasury Regulations Section 1.6011-4(b).

 

 
32

--------------------------------------------------------------------------------

 

 

(s)                  There is no limitation on the utilization of net operating
losses, capital losses, built-in losses, tax credits or similar items of any
member of the Company Group under Sections 269, 382, 383, 384 or 1502 of the
Code and the Treasury Regulations thereunder (and comparable provisions of
state, local or foreign Law).

(t)                  No member of the Company Group (i) has, or has had, a
permanent establishment in any foreign country or (ii) is, or has engaged, in a
trade or business in any foreign country.

Section 3.23              Books and Records. The minute books and stock record
books of the Company and each member of the Company Group have been made
available to Buyer are complete and correct and have been maintained in
accordance with sound business practices. The minute books of the Company and
each member of the Company Group contain accurate and complete records of all
meetings, and actions taken by written consent of, the stockholders, the board
of directors and any committees of the board of directors of the Company and
each member of the Company Group during the last four years, and no meeting, or
action taken by written consent, of any such stockholders, board of directors or
committee has been held during the last four years for which minutes have not
been prepared and are not contained in such minute books. At the Closing, all of
those books and records will be in the possession of the Company.

Section 3.24              Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of the Company.

Section 3.25              SEC Documents. The Transaction Shares are registered
pursuant to Section 12(g) of the Exchange Act and the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the Exchange
Act (all of the foregoing including filings incorporated by reference therein
being referred to herein as the “SEC Documents”). At the times of their
respective filings, the Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder. The Reports did not, and do not, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

Section 3.26              Full Disclosure.

(a)                 No representation or warranty by the Company in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

 
33

--------------------------------------------------------------------------------

 

 

 

(b)                 To the Knowledge of Company, no representation or warranty
by Seller in this Agreement and no statement contained in the Disclosure
Schedules to this Agreement or any certificate or other document furnished or to
be furnished to Buyer pursuant to this Agreement contains any untrue statement
of a material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING SELLER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article IV are true and correct as of the date hereof and will be true
and correct as of the Closing as though made as of the Closing, except to the
extent such representations and warranties are specifically made as of a
particular date (in which case such representations and warranties will be true
and correct as of such date).

Section 4.01              Organization and Authority of Seller. Seller is a
sub-trust of a trust duly organized, validly existing and in good standing under
the Laws of the Cayman Islands. Seller has full corporate power and authority to
enter into this Agreement and the other Transaction Documents to which Seller is
a party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder and
the consummation by Seller of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Seller. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer and the Company)
this Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms. When each other
Transaction Document to which Seller is or will be a party has been duly
executed and delivered by Seller (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Seller enforceable against it in accordance
with its terms.

Section 4.02              No Conflicts; Consents. The execution, delivery and
performance by Seller of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the operating
agreement, certificate of formation, certificate of incorporation, by-laws or
other organizational documents of Seller; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller; (c) except as set forth in Section 4.02 of the Disclosure Schedules,
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which Seller, or to the Knowledge of
Seller, any member of the Company Group, is a party or by which Seller, or to
the Knowledge of Seller, any member of the Company Group, is bound or to which
any of its properties and assets are subject (including any Material Contract)
or, to the Knowledge of Seller, any Permit affecting the properties, assets or
business of the Company or any member of the Company Group, or (d) to the
Knowledge of Seller, result in the imposition of any Encumbrance other than
Permitted Encumbrances on any properties or assets of any member of the Company
Group. No consent, approval, Permit, Governmental Order, declaration or filing
with, or notice to, any Governmental Authority is required by or with respect to
Seller in connection with the execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

 

 
34

--------------------------------------------------------------------------------

 

 

Section 4.03              Capitalization and Ownership of Shares.

(a)                 Seller has good and marketable title to, and owns, the
outstanding Shares, free and clear of any and all Encumbrances, and has full
right and power and authority to deliver such Shares to the Buyer as
contemplated hereby. The Shares are held directly by Seller, for which Advisor
acts as investment advisor. Advisor may be deemed to beneficially own such
Shares within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934,
as amended, by virtue of the voting and dispositive power over such Shares
granted by the Seller to Advisor. Seller is not a party to any Contract with
respect to any Common Stock of the Company, including any Contract that could
require Seller to sell, transfer, or otherwise dispose of any Common Stock other
than pursuant to this Agreement and the Transaction Documents. All of the Shares
have been duly authorized, are validly issued, fully paid and non-assessable.
Upon consummation of the transactions contemplated by this Agreement, Buyer
shall own all of the Shares, free and clear of all Encumbrances.

(b)                 All of the Shares were issued in compliance with applicable
Laws, and, to the Knowledge of Seller, none of the Shares were issued in
violation of any agreement, arrangement or commitment to which the Company is a
party or is subject to or in violation of any preemptive or similar rights of
any Person. None of the Shares were issued in violation of any agreement,
arrangement or commitment to which Seller or Advisor is a party.

(c)                 There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the Shares or obligating Seller or Advisor with
respect to the Shares. There are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.

Section 4.04              Legal Proceedings; Governmental Orders.

(a)                 Except as set forth in Section 4.04 of the Disclosure
Schedules, there are no Actions pending or, to Seller's Knowledge, threatened
(a) against or by the Seller or the Advisor affecting the Shares (or by or
against Seller or any Affiliate thereof (excluding the Company) and relating to
the Shares or the Company); or (b) against or by the Seller or Advisor or any
Affiliate of Seller or Advisor (excluding the Company) that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

 
35

--------------------------------------------------------------------------------

 

 

(b)                 Except as set forth in Section 4.04(b) of the Disclosure
Schedules, there are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against or affecting the Seller or Advisor
relating to the Shares or the Company or any of its properties or assets. The
Seller is in compliance with the terms of each Governmental Order set forth in
Section 4.04(b) of the Disclosure Schedules. No event has occurred or
circumstances exist that may constitute or result in (with or without notice or
lapse of time) a violation of any such Governmental Order.

Section 4.05              Brokers. Except for Houlihan Lokey, Inc., no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or any other Transaction Document based upon arrangements made by or on behalf
of Seller.

Section 4.06              Full Disclosure.

(a)                 No representation or warranty by the Seller in Article IV of
this Agreement and no statement contained in the Disclosure Schedules relating
to Article IV to this Agreement or any certificate or other document furnished
or to be furnished to Buyer by Seller pursuant to this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

(b)                 To the Knowledge of Seller, no representation or warranty by
the Company in this Agreement and no statement of the Company contained in the
Disclosure Schedules relating to this Agreement or any certificate or other
document furnished or to be furnished to Buyer by the Company pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller and the Company that the
statements contained in this Article V are true and correct as of the date
hereof.

Section 5.01              Organization and Authority of Buyer. Buyer is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the other Transaction Documents to which Buyer is a
party, to carry out its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement has been duly executed and delivered by Buyer, and
(assuming due authorization, execution and delivery by Seller and the Company)
this Agreement constitutes a legal, valid and binding obligation of Buyer
enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party thereto), such Transaction Document will constitute a legal and
binding obligation of Buyer enforceable against it in accordance with its terms.

 

 
36

--------------------------------------------------------------------------------

 

 

Section 5.02              No Conflicts; Consents. The execution, delivery and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) except as set forth in Section
5.02 of the Disclosure Schedules, require the consent, notice or other action by
any Person under any Contract to which Buyer is a party. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, except for such filings as may be required under the HSR Act and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, in the aggregate, would not have a Material Adverse Effect.

Section 5.03              Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement or any other Transaction
Document based upon arrangements made by or on behalf of Buyer.

Section 5.04              Sufficiency of Funds. Buyer has sufficient cash on
hand or other sources of immediately available funds to enable it to make
payment of the Transaction Purchase Price and consummate the transactions
contemplated by this Agreement.

Section 5.05              Legal Proceedings. Except as set forth in Section 5.05
of the Disclosure Schedules, there are no Actions pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

 
37

--------------------------------------------------------------------------------

 

 

Section 5.06              Investment Representations. Buyer understands that the
Transaction Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”). Buyer also understands that the Transaction
Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon Buyer’s representations
contained in the Agreement. Buyer hereby represents and warrants as follows:

(a)                 Buyer Bears Economic Risk. Buyer has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Buyer must bear the economic risk of this investment indefinitely
unless the Transaction Shares are registered pursuant to the Securities Act, or
an exemption from registration is available. Buyer understands that there is no
assurance that any exemption from registration under the Securities Act will be
available and that, even if available, such exemption may not allow Buyer to
transfer all or any portion of the Transaction Shares, in the amounts or at the
times Buyer might propose.

(b)                 Acquisition for Own Account. Buyer is acquiring the
Transaction Shares for Buyer’s own account for investment only, and not with a
view towards their distribution. The Buyer does not have a present intention to
sell the Transaction Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution thereof to or through any
person or entity; provided, however, that by making the representations herein,
the Buyer does not agree to hold the Transaction Shares for any minimum or other
specific term and reserves the right to dispose of it at any time in accordance
with federal and state securities laws applicable to such disposition.

(c)                 Accredited Investor. The Buyer is a sophisticated investor
and is experienced in matters relating to the valuation and the purchase and
sale of securities, and, by reason of the Buyer’s knowledge and experience in
financial and business matters and access to the existing information about the
Company, is capable of evaluating and has evaluated the merits of the
transactions contemplated hereby. Buyer represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

(d)                 Company Information. Buyer has had an opportunity to discuss
the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities. Buyer has also had the opportunity to ask
questions of and receive answers from, the Company and its management regarding
the terms and conditions of this investment.

(e)                 No General Solicitation. The Buyer will not be acquiring the
Transaction Shares as a result of any form of general solicitation or general
advertising, as such terms are used in Regulation D under the Securities Act of
1933, as amended, including without limitation: (i) any advertisement, article,
notice, or other communication published in any newspaper, magazine or similar
media or broadcast over the television or radio; or (ii) any seminar or meeting
whose attendees had been invited by any general solicitation or general
advertising.

 

 
38

--------------------------------------------------------------------------------

 

 

(f)                  Rule 144. Buyer acknowledges and agrees that the
Transaction Shares are “restricted securities” as defined in Rule 144
promulgated under the Securities Act as in effect from time to time and must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Buyer has been advised
or is aware of the provisions of Rule 144, which permits limited resale of
shares purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things: the availability of certain current
public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of shares being sold
during any three-month period not exceeding specified limitations. The Buyer
acknowledges that the Seller is an “affiliate” of the Company (as such term is
defined in Rule 144) and that as a result certain restrictions on the further
transferability of the Shares may be imposed upon the Buyer by federal and state
securities laws with respect to sales or transfers not made pursuant to a
registration statement. The Buyer acknowledges that the Shares contain or may
contain legends relating to restrictions on transfer of the Securities.

ARTICLE VI
COVENANTS

Section 6.01              Conduct of Business Prior to the Closing. From the
date hereof until the Closing, except as otherwise provided in this Agreement or
consented to in writing by Buyer, the Company shall, and to the extent Seller
can cause the Company to act or omit to act, Seller shall cause the Company to,
and in any event Seller shall not take any action that would cause the Company
to fail to, (x) conduct the business of the Company and the Company Group in the
ordinary course of business consistent with past practice; and (y) use
reasonable best efforts to maintain and preserve intact the current
organization, business and franchise of the Company and the Company Group and to
preserve the rights, franchises, goodwill and relationships of its employees,
customers, lenders, suppliers, regulators and others having business
relationships with the Company. Without limiting the foregoing, from the date
hereof until the Closing Date, the Company shall, and to the extent Seller can
cause the Company to act or omit to act, Seller shall cause the Company to, and
in any event Seller shall not take any action that would cause the Company to
fail to:

(a)                 preserve and maintain all of its Permits and those of each
member of the Company Group;

(b)                 pay its debts, Taxes and other obligations when due and pay
those of each member of the Company Group;

(c)                 maintain the properties and assets owned, operated or used
by the Company or any member of the Company Group in the same condition as they
were on the date of this Agreement, subject to reasonable wear and tear;

(d)                 continue in full force and effect without modification all
Insurance Policies of Company and of each member of the Company Group, except as
required by applicable Law;

 

 
39

--------------------------------------------------------------------------------

 

 

(e)                 defend and protect its properties and assets from
infringement or usurpation and defend and protect those of each member of the
Company Group;

(f)                  perform all of its obligations under all Contracts relating
to or affecting its properties, assets or business and perform those of each
member of the Company Group;

(g)                 maintain its books and records and those of each member of
the Company Group in accordance with past practice;

(h)                 comply and cause each member of the Company Group to comply
in all material respects with all applicable Laws;

(i)                   not to take or permit any action that would cause any of
the changes, events or conditions described in Section 3.08 to occur;

(j)                  get approval from Buyer for all expenditures in excess of
$50,000; provided, this paragraph (j) shall not apply to expenditures made by
the Company and the Company Group in the ordinary course of business consistent
with past practice, it being understood that for purposes of this paragraph (j),
capital expenditures in excess of $50,000 shall not be considered to be in the
ordinary course of business; and

(k)                 enter into an agreement to do any of the foregoing.

Section 6.02              Access to Information. From the date hereof until the
Closing, the Company shall (a) afford Buyer and its Representatives full and
free access to and the right to inspect all of the Real Property, properties,
assets, premises, books and records, Contracts and other documents and data
related to the Company; (b) furnish Buyer and its Representatives with such
financial, operating and other data and information related to the Company and
each member of the Company Group as Buyer or any of its Representatives may
reasonably request; and (c) instruct the Representatives of Seller and the
Company to cooperate with Buyer in its investigation of the Company and each
member of the Company Group.

Section 6.03              No Solicitation of Other Bids.

(a)                 No member of the Company Group shall, and Seller shall not,
and shall not authorize or permit any of their Affiliates (including the
Advisor, the Company and each member of the Company Group) or any of its or
their Representatives to, directly or indirectly, (i) encourage, solicit,
initiate, facilitate or continue inquiries regarding an Acquisition Proposal;
(ii) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal; or (iii) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal. Seller shall immediately cease and cause to be terminated,
and shall cause its Affiliates (including the Advisor and the Company) and all
of its and their Representatives to immediately cease and cause to be
terminated, all existing discussions or negotiations with any Persons conducted
heretofore with respect to, or that could lead to, an Acquisition Proposal. For
purposes hereof, “Acquisition Proposal” shall mean any inquiry, proposal or
offer from any Person (other than Buyer or any of its Affiliates) concerning (i)
a merger, consolidation, liquidation, recapitalization, share exchange or other
business combination transaction involving the Company; (ii) the issuance or
acquisition of shares of capital stock or other equity securities of the
Company; (iii) the sale, lease, exchange or other disposition of any significant
portion of the Company’s properties or assets; or (iv) the purchase or sale of
any Shares.

 

 
40

--------------------------------------------------------------------------------

 

 

(b)                 In addition to the other obligations under this Section
6.03, Seller and the Company shall, and shall cause each member of the Company
Group and their Affiliates, including Advisor to, promptly (and in any event
within two Business Days after receipt thereof by any such Person or its
Representatives) advise Buyer orally and in writing of any Acquisition Proposal,
any request for information with respect to any Acquisition Proposal, or any
inquiry with respect to or which could reasonably be expected to result in an
Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same.

(c)                 Seller and the Company agree, on behalf of themselves and
each member of the Company Group, including Advisor, that the rights and
remedies for noncompliance with this Section 6.03 shall include having such
provision specifically enforced by any court having equity jurisdiction,
including against Advisor, it being acknowledged and agreed that any such breach
or threatened breach shall cause irreparable injury to Buyer and that money
damages would not provide an adequate remedy to Buyer.

Section 6.04              Notice of Certain Events.

(a)                 From the date hereof until the Closing, Seller and the
Company shall promptly notify Buyer in writing of:

(i)                   any fact, circumstance, event or action the existence,
occurrence or taking of which (A) has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by Seller hereunder not being true and correct, or (C) has
resulted in, or could reasonably be expected to result in, the failure of any of
the conditions set forth in Section 8.02 to be satisfied;

(ii)                 any notice or other communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;

(iii)                any notice or other communication from any Governmental
Authority in connection with the transactions contemplated by this Agreement;
and

(iv)               any Actions commenced or threatened against, relating to or
involving or otherwise affecting Seller or the Company that, if pending on the
date of this Agreement, would have been required to have been disclosed pursuant
to Section 3.03 or Section 3.04 or that relates to the consummation of the
transactions contemplated by this Agreement.

(b)                 Buyer’s receipt of information pursuant to this Section 6.04
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by Seller in this Agreement (including Section 9.02
and Section 10.01(b)) and shall not be deemed to amend or supplement the
Disclosure Schedules.

 

 
41

--------------------------------------------------------------------------------

 

 

Section 6.05              Resignations. Seller and the Company shall deliver to
Buyer written resignations, effective as of the Closing Date, of the directors
of the Company and each member of the Company Group set forth on Section 6.05 of
the Disclosure Schedules requested by Buyer at least ten Business Days prior to
the Closing.

Section 6.06              Governmental Approvals and Consents

(a)                 Each party hereto shall, as promptly as possible, (i) make,
or cause or be made, all filings and submissions (including those under the HSR
Act) required under any Law applicable to such party or any of its Affiliates;
and (ii) use reasonable best efforts to obtain, or cause to be obtained, all
consents, authorizations, orders and approvals from all Governmental Authorities
that may be or become necessary for its execution and delivery of this Agreement
and the performance of its obligations pursuant to this Agreement and the other
Transaction Documents. Each party shall cooperate fully with the other party and
its Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.

(b)                 The Company, Seller, and Buyer shall each use reasonable
best efforts to give all notices to, and obtain all consents from, all third
parties that are described in Section 3.04, Section 4.02, and Section 5.02 of
the Disclosure Schedules, respectively.

(c)                 Without limiting the generality of the parties’ undertakings
pursuant to subsections (a) and (b) above, each of the parties hereto shall use
all reasonable best efforts to:

(i)                   respond to any inquiries by any Governmental Authority
regarding antitrust or other matters with respect to the transactions
contemplated by this Agreement or any agreement or document contemplated hereby
or any Transaction Document;

(ii)                 avoid the imposition of any order or the taking of any
action that would restrain, alter or enjoin the transactions contemplated by
this Agreement or any agreement or document contemplated hereby or by any
Transaction Document; and

(iii)                in the event any Governmental Order adversely affecting the
ability of the parties to consummate the transactions contemplated by this
Agreement or any agreement or document contemplated hereby or by any Transaction
Document has been issued, to have such Governmental Order vacated or lifted.

(d)                 If any consent, approval or authorization necessary to
preserve any right or benefit under any Contract to which the Company is a party
is not obtained prior to the Closing, Seller and the Company shall, subsequent
to the Closing, cooperate with Buyer in attempting to obtain such consent,
approval or authorization as promptly thereafter as practicable. If such
consent, approval or authorization cannot be obtained, Seller and the Company
shall use its reasonable best efforts to provide the Buyer with the rights and
benefits of the affected Contract for the term thereof.

 

 
42

--------------------------------------------------------------------------------

 

 

(e)                 All analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals made by or
on behalf of either party before any Governmental Authority or the staff or
regulators of any Governmental Authority, in connection with the transactions
contemplated hereunder (but, for the avoidance of doubt, not including any
interactions between Seller or the Company with Governmental Authorities in the
ordinary course of business, any disclosure which is not permitted by Law or any
disclosure containing confidential information) shall be disclosed to the other
party hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

Section 6.07              Corporate Actions. The Company shall, and if
necessary, the Seller shall cause the Company to, take such corporate actions as
are necessary to:

(a)                 As promptly as practicable but in no event more than ten
(10) Business Days from the date hereof, declassify the Company’s Board so that
all directors are elected by the shareholders of the Company annually.

(b)                 As promptly as practicable but in no event more than ten
(10) Business Days from the date hereof, adopt new By-laws for the Company in
form and substance satisfactory to the Buyer.

(c)                 As promptly as practicable but in no event more than ten
(10) Business Days from the date hereof, increase the number of members of the
Company’s Board of Directors, effective as of the Closing, from five to seven.

(d)                 Appoint to the board of directors of the Company and/ or
each member of the Company Group (the “New Directors”), effective as of the
Closing, the individuals listed on Section 6.07(d) of the Disclosure Schedules,
or such other individuals designated by the Buyer no later than twelve (12)
Business Days prior to Closing.

(e)                 No later than twelve (12) Business Days from the date
hereof, cause a Schedule 14F-1 with respect to the matters set forth in Section
6.07 to be filed with the Securities and Exchange Commission and mailed to the
Shareholders of the Company.

Section 6.08              Closing Conditions From the date hereof until the
Closing, each party hereto shall, and Seller shall not take any action that
would cause the Company to fail to, use reasonable best efforts to take such
actions as are necessary to expeditiously satisfy the closing conditions set
forth in Article VIII hereof and make effective the transactions contemplated by
this Agreement and the Transaction Documents, including filing a Schedule 14F-1
with respect to the matters set forth in Section 6.07 with the Securities and
Exchange Commission at least twelve (12) Business Days prior to the Closing.

 

 
43

--------------------------------------------------------------------------------

 

 

Section 6.09              Public Announcements. Unless otherwise required by
applicable Law or stock exchange requirements (based upon the reasonable advice
of counsel), Seller and the Company shall not make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the Buyer,
and the parties shall cooperate as to the timing and contents of any such
announcement.

Section 6.10              Further Assurances. Following the Closing, each of the
parties hereto shall, and shall cause their respective Affiliates to, execute
and deliver such additional documents, instruments, conveyances and assurances
and take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

ARTICLE VII
TAX MATTERS

Section 7.01              Transfer Taxes. All transfer taxes, deed excise,
stamp, bulk sales taxes, bulk transfer taxes and similar taxes and charges
related to the transactions contemplated by this Agreement (“Transfer Taxes”)
shall be paid by the Seller. Notwithstanding any provision of this Agreement to
the contrary, this Section 7.01 shall survive the Closing and shall remain in
full force and effect until the expiration of the applicable statutes of
limitations (taking into account any extensions or waivers thereof)

Section 7.02              Miscellaneous. For purposes of this Article VII, all
references to the Seller shall include successors.

ARTICLE VIII
CONDITIONS TO CLOSING

Section 8.01              Conditions to Obligations of All Parties. The
obligations of each party to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, that
no Governmental Authority shall have enacted, issued, promulgated, enforced or
entered any Governmental Order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

 

 
44

--------------------------------------------------------------------------------

 

 

Section 8.02              Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Buyer’s waiver, at or prior to the Closing, of
each of the following conditions:

(a)                 Other than the representations and warranties of the Company
contained in Section 3.01, Section 3.02, Section 3.04, Section 3.05, Section
3.24, and Section 3.26 and of the Seller contained in Section 4.01, Section
4.02, Section 4.03, Section 4.04, Section 4.05 and Section 4.06(b) the
representations and warranties of the Company and Seller contained in this
Agreement, the other Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of the Company contained in Section 3.01, Section 3.02, Section 3.04,
Section 3.05, Section 3.24, and Section 3.26 and of the Seller contained in
Section 4.01, Section 4.02, Section 4.03, Section 4.04, Section 4.05 and Section
4.06(b) shall be true and correct in all respects on and as of the date hereof
and on and as of the Closing Date with the same effect as though made at and as
of such date (except those representations and warranties that address matters
only as of a specified date, the accuracy of which shall be determined as of
that specified date in all respects).

(b)                 Seller shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities referred to in Section
4.02, and the Company shall have received all consents, authorizations, orders
and approvals from the Governmental Authorities referred to in Section 3.04, in
each case in form and substance reasonably satisfactory to Buyer, and no such
consent, authorization, order and approval shall have been revoked.

(c)                 Seller shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Seller shall have performed such agreements, covenants and
conditions, as so qualified, in all material respects.

(d)                 The Company shall have duly performed and complied in all
material respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, the Company shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

(e)                 No Action shall have been commenced against Buyer, Seller or
the Company, which would prevent the Closing. No injunction or restraining order
shall have been issued by any Governmental Authority, and be in effect, which
restrains or prohibits any transaction contemplated hereby.

 

 
45

--------------------------------------------------------------------------------

 

 

(f)                  All approvals, consents and waivers that are listed on
Section 3.04 and Section 4.02 of the Disclosure Schedules shall have been
received, and executed counterparts thereof shall have been delivered to Buyer
at or prior to the Closing.

(g)                 From the date of this Agreement, there shall not have
occurred any Material Adverse Effect, nor shall any event or events have
occurred that, individually or in the aggregate, with or without the lapse of
time, could reasonably be expected to result in a Material Adverse Effect.

(h)                 The Transaction Documents (other than this Agreement) shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to Buyer.

(i)                   The Designated Employees shall have executed and delivered
the Employment Agreements to be effective as of the Closing.

(j)                  The Company and Seller shall deliver evidence satisfactory
to the Buyer that the Company has taken the corporate actions set forth in
Section 6.07 and Section 6.08.

(k)                 Buyer shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Seller, that each of the
conditions set forth in Section 8.02(a) (solely with respect to the Seller) and
Section 8.02(c) have been satisfied.

(l)                   Buyer shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of the Company, that each of the
conditions set forth in Section 8.02(a) and Section 8.02(c) have been satisfied.

(m)               Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of

(i)                   the Company certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of the
Company authorizing the execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby; and

(ii)                 the Seller certifying that attached thereto are true and
complete copies of all resolutions adopted by the Trustee of the Seller
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

(n)                 Buyer shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of the Company certifying the
names and signatures of the officers of the Company authorized to sign this
Agreement, the Transaction Documents and the other documents to be delivered
hereunder and thereunder.

 

 
46

--------------------------------------------------------------------------------

 

 

(o)                 Buyer shall have received (a) written resignations,
effective as of the Closing Date, from the Resigning Directors, and (b) the
remaining directors of the Company and each member of the Company Group shall
have filled the vacancy created by such resignations by appointing the New
Directors.

(p)                 The Company shall have delivered to Buyer a good standing
certificate (or its equivalent) for the Company from the secretary of state or
similar Governmental Authority of the jurisdiction under the Laws in which the
Company is organized.

(q)                 The Seller shall have delivered to Buyer a statement
pursuant to Section 1.897-2(h) of the U.S. Treasury Regulations and reasonably
acceptable to Buyer certifying, under penalties of perjury, that the Shares do
not constitute U.S. real property interests within the meaning of Section
897(c)(1) of the Code; provided, however, that in the event the Seller fails to
deliver such statement, the sole recourse of Buyer shall be to withhold on
payments of the Vicis Purchase Price as required by law.

(r)                  Seller shall have delivered, or caused to be delivered, to
Buyer the Shares (which Seller shall cause to be electronically delivered to The
Depository Trust Company on Buyer’s behalf or via stock certificates evidencing
the Shares, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank and with all required stock
transfer tax stamps affixed), free and clear of Encumbrances.

(s)                  Seller shall have delivered to Buyer such other documents
or instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

(t)                  Buyer shall have received an opinion of counsel to the
Company and Seller in form and substance satisfactory to the Buyer.

(u)                 The Company shall have delivered, or caused to be delivered,
to Buyer stock certificates evidencing the Company Shares, free and clear of
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank and with all required stock
transfer tax stamps affixed.

(v)                 The Company shall have delivered to Buyer such other
documents or instruments as Buyer reasonably requests and are reasonably
necessary to consummate the transactions contemplated by this Agreement.

Section 8.03              Conditions to Obligations of Seller. The obligations
of Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or Seller’s waiver, at or prior to the Closing, of
each of the following conditions:

(a)                 Other than the representations and warranties of Buyer
contained in Section 5.01, Section 5.02, and Section 5.03, the representations
and warranties of Buyer contained in this Agreement, the other Transaction
Documents and any certificate or other writing delivered pursuant hereto shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects). The representations and warranties of Buyer
contained in Section 5.01, Section 5.02, and Section 5.03 shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date.

 

 
47

--------------------------------------------------------------------------------

 

 

(b)                 Buyer shall have received all consents, authorizations,
orders and approvals from the Governmental Authorities referred to in Section
5.02, in form and substance reasonably satisfactory to Seller, and no such
consent, authorization, order and approval shall have been revoked.

(c)                 Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.

(d)                 No injunction or restraining order shall have been issued by
any Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

(e)                 All approvals, consents and waivers that are listed on
Section 5.02 of the Disclosure Schedules shall have been received, and executed
counterparts thereof shall have been delivered to Seller at or prior to the
Closing.

(f)                  The Transaction Documents (other than this Agreement) shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to Seller.

(g)                 Seller shall have received a certificate, dated the Closing
Date and signed by a duly authorized officer of Buyer, that each of the
conditions set forth in Section 8.03(a) and Section 8.03(c) have been satisfied.

(h)                 Seller shall have received a certificate of the Secretary or
an Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

(i)                   Seller shall have received a certificate of the Secretary
or an Assistant Secretary (or equivalent officer) of Buyer certifying the names
and signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

 
48

--------------------------------------------------------------------------------

 

 

(j)                  Buyer shall have delivered to Seller cash in an amount
equal to the Vicis Purchase Price by wire transfer in immediately available
funds, to an account or accounts designated at least three Business Days prior
to the Closing Date by Seller in a written notice to Buyer.

(k)                 The Seller shall have received a certificate from the
Company stating, under penalties of perjury, that the Shares do not constitute a
U.S. real property interest within the meaning of Section 897(c)(1) of the Code.

(l)                   Buyer shall have delivered to Seller such other documents
or instruments as Seller reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

Section 8.04              Conditions to Obligations of the Company.

(a)                 Buyer shall have delivered to the Company cash in an amount
equal to the Company Purchase Price by wire transfer in immediately available
funds, to an account or accounts designated at least three Business Days prior
to the Closing Date by the Company in a written notice to Buyer.

(b)                 Other than the representations and warranties of Buyer
contained in Section 5.01 and Section 5.03, the representations and warranties
of Buyer contained in this Agreement, the other Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section 5.01
and Section 5.03 shall be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

(c)                 Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date; provided, that, with
respect to agreements, covenants and conditions that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
conditions, as so qualified, in all material respects.

(d)                 No injunction or restraining order shall have been issued by
any Governmental Authority, and be in effect, which restrains or prohibits any
material transaction contemplated hereby.

 

 
49

--------------------------------------------------------------------------------

 

 

(e)                 The Transaction Documents (other than this Agreement) shall
have been executed and delivered by the parties thereto and true and complete
copies thereof shall have been delivered to the Company.

ARTICLE IX
INDEMNIFICATION

Section 9.01              Survival. Subject to the limitations and other
provisions of this Agreement, the representations and warranties contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is eighteen months from the Closing Date; provided, that the
representations and warranties in Section 3.01, Section 3.02, Section 3.04,
Section 3.19, Section 3.20, Section 3.22, Section 3.24, Section 3.26, Section
4.01, Section 4.02, Section 4.03, Section 4.05, Section 4.06(b), Section 5.01
and Section 5.03 (the representations in Section 3.01, Section 3.02, Section
3.04, Section 3.19, Section 3.20, Section 3.22, Section 3.24, Section 3.26,
Section 4.01, Section 4.02, Section 4.03, Section 4.05, Section 4.06(b), Section
5.01 and Section 5.03, collectively, the “Fundamental Representations”) shall
survive indefinitely. All covenants and agreements of the parties contained
herein shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.

Section 9.02              Indemnification By the Seller and Company. Subject to
the other terms and conditions of this Article IX, the Company and Seller shall,
jointly and severally, indemnify and defend each of Buyer and its Affiliates
(including the Company) and their respective Representatives (collectively, the
“Buyer Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

(a)                 any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement
as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); or

(b)                 any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement;

(c)                 all Taxes imposed on any member of the Company Group
relating or attributable to any Pre-Closing Tax Period;

 

 
50

--------------------------------------------------------------------------------

 

 

(d)                 all Taxes imposed on any member of the Company Group under
Section 1.1502-6 of the Treasury Regulations (and corresponding provisions of
state, local or foreign law) as a result of being a member of any federal,
state, local or foreign consolidated, unitary, combined or similar group for any
taxable period ending on or before, or that includes, the Closing Date; or

(e)                 all Transfer Taxes required to be paid pursuant to Section
7.01.

Section 9.03              Indemnification By Seller. Subject to the other terms
and conditions of this Article IX, Seller shall indemnify and defend each of the
Buyer Indemnitees against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Buyer Indemnitees based upon,
arising out of, with respect to or by reason of:

(a)                 any inaccuracy in or breach of any of the representations or
warranties of the Seller contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Seller pursuant to this Agreement,
as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); or

(b)                 any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Seller pursuant to this Agreement.

Section 9.04              Indemnification By Buyer. Subject to the other terms
and conditions of this Article IX, Buyer shall indemnify and defend each of the
Company, Seller and its Affiliates and their respective Representatives
(collectively, the “Seller Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Seller Indemnitees
based upon, arising out of, with respect to or by reason of:

(a)                 any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Buyer pursuant to this Agreement, as of
the date such representation or warranty was made or as if such representation
or warranty was made on and as of the Closing Date (except for representations
and warranties that expressly relate to a specified date, the inaccuracy in or
breach of which will be determined with reference to such specified date); or

(b)                 any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement.

Section 9.05              Certain Limitations. The indemnification provided for
in Section 9.02, Section 9.03 and Section 9.04 shall be subject to the following
limitations:

(a)                 Seller and the Company shall not be liable to the Buyer
Indemnitees for indemnification under Section 9.02(a) until the aggregate amount
of all Losses in respect of indemnification under Section 9.02(a) exceeds
$50,000 (the “Basket”), in which event the Seller and Company shall be required
to pay or be liable for all such Losses (subject to the limitations contained in
Section 9.05(d) and Section 9.05(e)) from the first dollar.

 

 
51

--------------------------------------------------------------------------------

 

 

(b)                 Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 9.03(a) until the aggregate amount of all Losses
in respect of indemnification under Section 9.03(a) exceeds the Basket, in which
event Seller shall be required to pay or be liable for all such Losses (subject
to the limitations contained in Section 9.05(e)) from the first dollar.

(c)                 Buyer shall not be liable to the Seller Indemnitees for
indemnification under Section 9.04(a) until the aggregate amount of all Losses
in respect of indemnification under Section 9.04(a) exceeds the Basket, in which
event Buyer shall be required to pay or be liable for all such Losses from the
first dollar.

(d)                 Company shall not be liable to the Buyer Indemnitees for
indemnification under Section 9.02(a) to the extent the aggregate amount of all
Losses in respect of indemnification under Section 9.02(a) exceeds the Company
Purchase Price.

(e)                 Seller shall not be liable to the Buyer Indemnitees for
indemnification under Section 9.02, except for under Section 9.02(b) with
respect to covenants, agreements or obligations to be performed on or prior to
the Closing Date or Section 9.03, except for under Section 9.03(b) with respect
to covenants, agreements or obligations to be performed on or prior to the
Closing Date, to the extent the aggregate amount of all Losses of the Buyer
Indemnitees in respect of indemnification under Section 9.02, except for under
Section 9.02(b) with respect to covenants, agreements or obligations to be
performed on or prior to the Closing Date or Section 9.03, except for under
Section 9.03(b) with respect to covenants, agreements or obligations to be
performed on or prior to the Closing Date, exceeds Ten Thousand Dollars
($10,000.00).

(f)                  Notwithstanding the foregoing, the limitations set forth in
Section 9.05(a), Section 9.05(c), and Section 9.05(d) and Section 9.05(e) shall
not apply to Losses based upon, arising out of, with respect to or by reason of
any inaccuracy in or breach of any representation or warranty with respect to
Fundamental Representations, but provided that Seller shall not be liable to the
Buyer Indemnities for indemnification under Section 9.02(a) solely for or by
reason of any inaccuracy in or breach of any representation or warranty with
respect to Fundamental Representations set forth in Article III to the extent
the aggregate amount of all such Losses solely for or by reason of any
inaccuracy in or breach of any representation or warranty with respect to
Fundamental Representations set forth in Article III exceeds fifty percent (50%)
of the Vicis Purchase Price and Company shall not be liable to the Buyer
Indemnitees for indemnification under Section 9.02(a) solely for or by reason of
any inaccuracy in or breach of the representation or warranty set forth in
Section 3.26 to the extent the aggregate amount of all Losses solely for or by
reason of any inaccuracy in or breach of the representation or warranty set
forth in Section 3.26 exceeds the Company Purchase Price.

Section 9.06              Indemnification Procedures. The party making a claim
under this Article IX is referred to as the “Indemnified Party” and the party
against whom such claims are asserted under this Article IX is referred to as
the “Indemnifying Party”.

 

 
52

--------------------------------------------------------------------------------

 

 

(a)                 Third Party Claims. If any Indemnified Party receives notice
of the assertion or commencement of any Action made or brought by any Person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a Representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party reasonably prompt written notice thereof, but in any
event not later than 30 calendar days after receipt of such notice of such Third
Party Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Company, or (y) seeks an injunction
or other equitable relief against the Indemnified Party. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 9.06(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. The fees and disbursements of such
counsel shall be at the expense of the Indemnified Party, provided, that if in
the reasonable opinion of counsel to the Indemnified Party, (A) there are legal
defenses available to an Indemnified Party that are different from or additional
to those available to the Indemnifying Party; or (B) there exists a conflict of
interest between the Indemnifying Party and the Indemnified Party that cannot be
waived, the Indemnifying Party shall be liable for the reasonable fees and
expenses of counsel to the Indemnified Party in each jurisdiction for which the
Indemnified Party determines counsel is required. If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 9.06(b), pay, compromise,
defend such Third Party Claim and seek indemnification for any and all Losses
based upon, arising from or relating to such Third Party Claim. Seller and Buyer
shall cooperate with each other in all reasonable respects in connection with
the defense of any Third Party Claim, including making available records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

 

 
53

--------------------------------------------------------------------------------

 

 

(b)                 Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party, except as provided in this Section 9.06(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party shall give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim shall
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 9.06(a), it shall
not agree to any settlement without the written consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed).

(c)                 Direct Claims. Any Action by an Indemnified Party on account
of a Loss which does not result from a Third Party Claim (a “Direct Claim”)
shall be asserted by the Indemnified Party giving the Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than 30
days after the Indemnified Party becomes aware of such Direct Claim. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Direct Claim in reasonable
detail, shall include copies of all material written evidence thereof and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have 30 days after its receipt of such notice to respond in writing to such
Direct Claim. The Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such 30 day period, the Indemnifying Party
shall be deemed to have rejected such claim, in which case the Indemnified Party
shall be free to pursue such remedies as may be available to the Indemnified
Party on the terms and subject to the provisions of this Agreement.

(d)                 Payments. Once a Loss is agreed to by the Indemnifying Party
or finally adjudicated to be payable pursuant to this Article IX, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such 15 Business Day period, any amount
payable shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to but excluding the
date such payment has been made at a rate per annum equal to ten percent (10%).
Such interest shall be calculated daily on the basis of a 365 day year and the
actual number of days elapsed.

 

 
54

--------------------------------------------------------------------------------

 

 

Section 9.07              Tax Treatment of Indemnification Payments. All
indemnification payments made under this Agreement shall be treated by the
parties as an adjustment to the Purchase Price for Tax purposes, unless
otherwise required by Law.

Section 9.08              Effect of Investigation. The representations,
warranties and covenants of the Indemnifying Party, and the Indemnified Party’s
right to indemnification with respect thereto, shall not be affected or deemed
waived by reason of any investigation made by or on behalf of the Indemnified
Party (including by any of its Representatives) or by reason of the fact that
the Indemnified Party or any of its Representatives knew or should have known
that any such representation or warranty is, was or might be inaccurate or by
reason of the Indemnified Party’s waiver of any condition set forth in Section
8.02 or Section 8.03, as the case may be.

Section 9.09              Exclusive Remedies; Fraud. Subject to Section 11.11,
the parties acknowledge and agree that their sole and exclusive remedy with
respect to any and all claims (other than claims arising from fraud, criminal
activity or willful misconduct on the part of a party hereto in connection with
the transactions contemplated by this Agreement) for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise relating to the subject matter of this Agreement, shall be pursuant to
the indemnification provisions set forth in this Article IX. In furtherance of
the foregoing, each party hereby waives, to the fullest extent permitted under
Law, any and all rights, claims and causes of action for any breach of any
representation, warranty, covenant, agreement or obligation set forth herein or
otherwise (other than claims against arising from fraud, criminal activity or
willful misconduct on the part of such other party hereto in connection with the
transactions contemplated by this Agreement) relating to the subject matter of
this Agreement it may have against the other parties hereto and their Affiliates
and each of their respective Representatives arising under or based upon any
Law, except pursuant to the indemnification provisions set forth in this Article
IX. Nothing in this Section 9.09 shall limit any Person’s right to seek and
obtain any equitable relief to which any Person shall be entitled or to seek any
remedy on account of any party’s fraudulent, criminal or intentional misconduct.
Notwithstanding anything to the contrary in this Agreement or under applicable
Law, any Party to this Agreement may assert a claim for fraud against any other
Party to this Agreement even to the extent the fraud claim is based in whole or
in part upon a representation or warranty set forth in this Agreement. For the
avoidance of doubt, notwithstanding any joint and several representations and
warranties contained in this Agreement or otherwise, Seller shall be held liable
for Losses for fraud committed by the Company in an amount up to fifty percent
(50%) of the Vicis Purchase Price.

 

 
55

--------------------------------------------------------------------------------

 

 

ARTICLE X
TERMINATION

Section 10.01           Termination. This Agreement may be terminated at any
time prior to the Closing:

(a)                 by the mutual written consent of Seller and the Buyer;

(b)                 by Buyer by written notice to Seller if:

(i)                   Buyer is not then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Seller or the
Company pursuant to this Agreement that would give rise to the failure of any of
the conditions specified in Article VIII and such breach, inaccuracy or failure
has not been cured by Seller or the Company, as the case may be, within ten days
of Seller or the Company’s receipt of written notice of such breach from Buyer;
or

(ii)                 any of the conditions set forth in Section 8.01 or Section
8.02 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by September 30, 2014, unless such failure shall be due
to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

(c)                 by Seller by written notice to Buyer if:

(i)                   Seller is not then in material breach of any provision of
this Agreement and there has been a breach, inaccuracy in or failure to perform
any representation, warranty, covenant or agreement made by Buyer pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Article VIII and such breach, inaccuracy or failure has not been
cured by Buyer within ten days of Buyer’s receipt of written notice of such
breach from Seller; or

(ii)                 any of the conditions set forth in Section 8.01 or Section
8.03 shall not have been, or if it becomes apparent that any of such conditions
will not be, fulfilled by September 30, 2014, unless such failure shall be due
to the failure of Seller or the Company to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
them prior to the Closing; or

(d)                 by Buyer or Seller in the event that (i) there shall be any
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Authority shall have
issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable.

Section 10.02           Effect of Termination. In the event of the termination
of this Agreement in accordance with this Article, this Agreement shall
forthwith become void and there shall be no liability on the part of any party
hereto except:

  

(a)                 as set forth in this Article X and Article XI hereof; and

 

 
56

--------------------------------------------------------------------------------

 

 

(b)                 that nothing herein shall relieve any party hereto from
liability for any willful breach of any provision hereof.

ARTICLE XI
MISCELLANEOUS

Section 11.01           Expenses. Except as otherwise expressly provided herein,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

Section 11.02           Notices. All notices, requests, consents, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been given (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); or (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 11.02):

 



If to Seller:

Vicis Capital Master Fund

445 Park Avenue, Suite 1043

New York, NY 10022

Attn: Keith Hughes

Phone: (212) 909-4600

Fax: (212) 909-4601

 

 

with a copy to:

Hoyt R. Stastney, Esq.

Quarles & Brady LLP

411 East Wisconsin Avenue

Milwaukee, WI 53202

Phone: (414) 277-5143

Fax: (414) 978-8968

 

 

If to Buyer:

Peerless Systems Corporation

1055 Washington Blvd, 8th Floor

Stamford, CT 06901

Facsimile: (310) 536-0058

E-mail: tbrog@peerless.com

Attention: Chief Executive Officer



 

 
57

--------------------------------------------------------------------------------

 

 

 



 

with a copy to:

 

Robinson & Cole LLP

1055 Washington Blvd.

Stamford, CT 06901

Facsimile: (203) 462-7599

E-mail: ekogan@rc.com

Attention: Eric Kogan

 

 

If to the Company:

 

 

Deer Valley Corporation

3030 North Rocky Point Drive

Suite 150

Tampa, Florida 33607

 

with a copy to:

 

 

Bush Ross, P.A.

1801 North Highland Avenue

Tampa, Florida 33602-2656

Facsimile: (813) 223-9620

E-mail: bjones@bushross.com

Attention: Brent Jones, Jr.



Section 11.03           Interpretation. For purposes of this Agreement, (a) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 11.04           Headings. The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

Section 11.05           Severability. If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

 
58

--------------------------------------------------------------------------------

 

 

Section 11.06           Entire Agreement. This Agreement and the other
Transaction Documents constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject matter contained herein and therein,
and supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

Section 11.07           Successors and Assigns. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed; provided, however,
that prior to the Closing Date, Buyer may, without the prior written consent of
Seller, assign all or any portion of its rights under this Agreement to one or
more of its direct or indirect subsidiaries. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 11.08           No Third-party Beneficiaries. Except as provided in
Article IX, this Agreement is for the sole benefit of the parties hereto and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 11.09           Amendment and Modification; Waiver. This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
each party hereto. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 11.10           Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial.

(a)                 This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

 
59

--------------------------------------------------------------------------------

 

 

(b)                 ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK IN EACH CASE
LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c)                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10(c).

Section 11.11           Specific Performance. The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

 

 
60

--------------------------------------------------------------------------------

 

 

Section 11.12           Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement. A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
61

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.



 

 

VICIS CAPITAL MASTER FUND

By: Vicis Capital, LLC, its investment advisor

 

 

 

By_____________________

Name:

Title:



 



 

PEERLESS SYSTEMS CORPORATION

 

 

 

 

By_____________________

Name:

Title:

 

 

 

DEER VALLEY CORPORATION

 

 

 

 

By_____________________

Name:

Title:



 

 

 62



